 UNITED STATES AIR CONDITIONING CORPORATION117Mineola, Saugerties, and New Rochelle, New York, constitute a unitappropriate for purposes of collective bargaining within the meaningof Section 9(b) of the Act :All staff announcers, engineers, andengineer-announcers, otherwise called combination men, including allregular part-time and probationary employees, but excluding all otheremployees and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]United States Air Conditioning CorporationandInternationalUnion,United Automobile,Aircraftand Agricultural Imple-ment Workers of America,AFL-CIO.'Cases Nos. 8-CA-1789and 8-RC-3374. July 19, 1960DECISION AND ORDEROn January 28, 1960, Trial Examiner Alba B. Martin issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and had not engaged in others, and recommending thatit cease and desist from the unfair labor practices found and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.In his report the Trial Examiner also maderecommendations as to the disposition of objections to the conduct ofthe election in the representation case.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Members Rodgers, Bean, and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the brief, and the entire record in thecases, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following additions andmodifications.21.The Trial Examiner found that the Respondent laid off employeesMaggard and Bauder in violation of Section 8(a) (3) and (1).Although we agree that Maggard's layoff was unlawful, we do notrely upon the Trial Examiner's assumption that the Respondent'siReferred to hereinafter as the Union.The Trial Examiner found that the Respondent did not violate Section 8(a) (3) and(1) of the Actby reducing Roar's working hours.As no exceptions were filed to thisfinding,we adopt itpro forma.128 NLRB No. 23.577684-61-vol. 128-9 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresident,Way, had counted him as a union adherent on his tallysheet, after Foreman Slater had marked him as neutral but tendingto be against the Union.' In finding that the Respondent knew ofMaggard's union adherence, we rely instead upon Maggard's creditedtestimony that prior to the election he told Foreman Frank Robertsthat he had attended a union meeting and had signed a union card.We do not agree with the Trial Examiner's finding that Bauderwas discriminatorily laid off.The Trial Examiner's assumption thatWay counted Bauder as a union adherent, after Slater had markedhim as being neutral but tending to be against the Union, is unwar-ranted.Further, the Respondent's knowledge or even suspicion ofBauder's union activity or sympathy has not been established.Whenquestioned by Foreman Slater, Bauder repeatedly denied that he hadattended union meetings.Also, it does not appear that the Respond-ent knew that Bauder had signed a union card in May 1958.Finally,as has been stated, Slater considered him to be neutral but tending tobe against the Union.On this evidence, we are not satisfied that theGeneral Counsel has sustained his burden of proving that the Re-spondent discriminatorily laid off Bauder.Accordingly, we find thatthe Respondent did not lay off Bauder in violation of Section 8 (a) (3)and (1) of the Act.2.The Trial Examiner found, and we agree, that the Respondentdiscriminatorily laid off John Ott.However, contrary to the TrialExaminer we do not rely upon the unsupported assumption that Wayhad tallied Ott as a union adherent.4 Instead, we rely upon ForemanBrennaman's admission that he suspected Ott to be a member of theUnion.Accordingly, we find that the Respondent selected Ott forlayoff because of his suspected union membership, thereby violatingSection 8(a) (3) and (1) of the Act.3.We disagree with the Trial Examiner's finding that the Re-spondent violated Section 8(a) (3) and (1) by laying off Byrd Wolfeon June 27, 1958, because of his actual or suspected union membership.According to the Trial Examiner, on June 17, 1958, ForemanBrennaman drove past Wolfe's home and allegedly identified a personstanding with Wolfe on the front porch as Frank Donley, a repre-sentative of the Union.The Trial Examiner asserted that Brennamanknew Donley's identity from having seen him pass out union hand-aAlthough Slater's list showed the names of employees, Way's tally sheet merelyshowed the number of employees for or against the Union"A list handed in by Brennaman, Ott's supervisor, contained the names of nine em-ployees of the Respondent's blower and fan division, including OttBrennaman checkedthe names of seven employees and put no marks against the names of Ott and anotheremployeeNeither the check marks nor the blank space had any significance under themarking system employed by way in his survey of union sentimentway's tally sheetshowed that of the nine employees on Brennaman's list, seven were against the Unionand two were for the UnionAs stated above, way's tally sheet did not contain thenames of employees, but merely set forth a numerical estimate of employees for or againstthe Union. UNITED STATES AIR CONDITIONING CORPORATION119bills in front of the Respondent's plant.The Trial Examiner alsostated that Donley passed a handbill to Brennaman on at least oneoccasion,and that Brennaman did not deny ever seeing or speakingto the union representative.From the foregoing,the Trial Examinerinferred that the Respondent believed that Byrd Wolfe was a unionadherent.Contrary to the Trial Examiner, we find it highly unlikely thatBrennaman could have identified Donley under the circumstancespresented.Donley testified that he stood with his back to the street asBrennaman passed Wolfe's front porch.Moreover,the record doesnot establish that Donley ever passed a handbill to Bremnaman, orthat Brennaman had otherwise seen Donley prior to June 17, 1958.As there is no other evidence to establish that the Respondent knewor suspected thatWolfe was a union adherent,we find that theGeneral Counsel has failed to prove that the Respondent laid offWolfe in violation of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, United StatesAir Conditioning Corporation, Delaware, Ohio, its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in, and activity on behalf of, Inter-national Union, United Automobile, Aircraft and Agricultural Im-plement Workers of America, AFL-CIO, or any other labor organiza-tion of its employees, by discharging, laying off, refusing to reinstate,or otherwise discriminating against employees in regard to hire ortenure of employment or any term or condition of employment.(b) Interrogating employees concerning their union activities,affiliations, or sympathies in a manner constituting interference,restraint, or coercion in violation of Section 8 (a) (1) of the Act.(c)Threatening employees with the loss of employment or employ-ment benefits, the closing of the plant, or other economic reprisalsbecause of their adherence to International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, AFL-CIO, or any other labor organization.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist International Union, United Au-tomobile, Aircraft and Agricultural Implement Workers of America,AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in other 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act, and torefrain from any and all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorized inSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to the following named employees immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to seniority or other rights and privileges pre-viously enjoyed, and make them whole for any loss of pay they mayhave suffered by reason of the discrimination against them in themanner set forth in the section of the Intermediate Report entitled"The Remedy."Charles T. MartinRonald BellDaniel WellsBozo PetrovicDwight AndrewsRoger ShoafLowell BellGary BellRussell HicksonBernard ScribnerVollie Harrison MaggardJames GentryJohn OttLloyd HuddlestunJessie Randall BerryWarren ThomasElwin GaleBurl CoffeeAlpheas JordanRobert DaileyCathie Parker(b)Make whole the estate of Edward Heineman, deceased, forany loss of pay suffered by the deceased by reason of the discrimina-tion against him, in the manner set forth in the section of the Inter-mediate Report entitled "The Remedy."(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social-security payment records, timecards, personnel records, and reports,and all records necessary to analyze the amount of backpay and rightof reinstatement due under the terms of this Order.(d)Post at its plant in Delaware, Ohio, copies of the notice at-tached hereto marked "Appendix." sCopies of said notice, to befurnished by the Regional Director for the Eighth Region, shall, afterbeing duly signed by an authorized representative of the Respondent,be posted by the Respondent immediately upon receipt thereof andmaintained by it for a period of 60 consecutive days thereafter in5In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." UNITED STATES AIR CONDITIONING CORPORATION121conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered,defaced, or covered byany other material.(e)Notify the Regional Director for the Eighth Region, in writing,within 10 days from the date of this Order,what steps it has takento comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the working hours of Alva Roar werereduced and that Harold Bauder and Byrd Wolfe were laid off ordischarged in violation of the Act.IT IS FURTHER ORDERED that the election held on September 30, 1958,among the Respondent's production and maintenance employees be,and it hereby is, set aside and that Case No. 8-RC-3274 be, and ithereby is, remanded to the Regional Director for the Eighth Regionfor the purpose of conducting a new election at such time as hedeems that circumstances permit the free choice of a bargainingrepresentative.APPENDIXNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in, and activity on behalfof, International Union, United Automobile, Aircraft and Agri-cultural Implement Workers of America, AFI -CIO, or any otherlabor organization of our employees,by discharging,laying off,refusing to reinstate, or otherwise discriminating against em-ployees in regard to their hire or tenure of employment or anyterm or condition of employment.WE WILL NOT interrogate our employees concerning their unionactivities, affiliations, or sympathies in a manner constitutinginterference, restraint, or coercion in violation of Section 8(a) (1)of the Act.WE WILL NOT threaten our employees with loss of employmentor employment benefits, the closing of the plant, or other economicreprisals because of their adherence to International Union,United Automobile, Aircraft and Agriculture Implement Work-ers of America, AFL-CIO, or any other labor organization.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organiaztions, to join or assist InternationalUnion, United Automobile, Aircraft and Agricultural Implement 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorkers of America, AFL-CIO, or any other labor organization,to bargain collectively through representatives of their own choos-ing, and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection as guar-anteed in Section 7 of the Act, and to refrain from any and allsuch activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organizationas a condition of employment as authorized in Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.WE WILL offer the following named employees immediate andfull reinstatement to their former or substantially equivalent posi-tions without prejudice to the seniority or other rights and priv-ileges previously enjoyed, and make them whole for any loss ofpay they may have suffered by reason of discrimination againstthem :Charles T. MartinRonald BellDaniel WellsBozo PetrovicDwight AndrewsRoger ShoafLowell BellGary BellRussell HicksonBernard ScribnerVollie Harrison MaggardJames GentryJohn OttLloyd HuddlestunJessie Randall BerryWarren ThomasElwin GaleBurl CoffeeAlpheas JordanRobert DaileyCathie ParkerWE WILL make whole the estate of Edward Heineman, deceased,for any loss of pay suffered by the deceased by reason of the dis-crimination against him.UNITED STATES AIR CONDITIONINGCORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remainposted for 60 daysfrom the date hereof,and must not be altered,defaced, or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before Trial ExaminerAlba B. Martin in Delaware, Ohio, on complaint of the General Counsel and answerof United States Air Conditioning Corporation, the Respondent, and upon a Boardorder directing a hearing upon objections filed to an election.The issues litigatedin the 10-day hearing (2,328-page record plus exhibits, 52 witnesses) were whetherRespondent committed numerous alleged threats and interrogations and discrimi- UNITED STATES AIR CONDITIONING CORPORATION123nated against some 25 employees in violation of the Act,and whether Respondentinterferedwith the freedom of choice of employees at the collective-bargainingelection conducted September 30, 1958.Respondent and the Union filed briefs,which have been carefully considered.At the conclusion of the hearing I reserved judgment upon a renewed motion todismiss the complaint under Section 10(b) of the Act as to three employees-Hick-son, Dailey,and Wolfe.This motion is hereby denied. SeeN.L.R.B.v.ClayM.Bishop et al., d/b/a New Hyden Coal Co.,228 F.2d68 (C.A.6);N.L.R.B. v.Anchor RomeMills,197 F. 2d 447 (C.A. 5).Upon the entire record and my observation of the witnesses,I hereby make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is and at all times material herein has been a Delaware corporation,with its principal office and plant located in Delaware, Ohio, where it manufacturesand sells air conditioners, automobile truck bodies, and industrial cranes, and otherequipment such as parts.Respondent annually causes and has continuously causedits finished products in excess of a value of $1,000,000 to be shipped from its Dela-ware, Ohio, plant to points outside the State of Ohio.Respondent admitted, and Ifind, that Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, AFL-CIO, herein referred to as the Union, is a labor organiza-tion within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA.Way's attitude towards the unionization of his employeesAlthough it has some 10 or 15 other supervisors, the entire record establishedthat Respondent is basically a 1-man firm, under the complete domination of itspresident,majority stockowner, and leading force, Glenn W. Way.One top super-visor,George Brennaman, testified that "Mr. Way is the organization." Since about1941Mr.Way has purchased or organized, and has combined into one, severalcorporationsmaking such diverse products as milk truck bodies, parcel deliverytruck bodies, industrial cranes, and large air-conditioning units.As of June 1, 1958,Respondent employed approximately 221 production and maintenance employees,excluding supervisors.As of May 1, 1959, this figure stood at about 208 employees,excluding supervisors.During the years a number of benefits and privileges to employees were grantedby Respondent, including a profit-sharing plan, cash bonuses at the end of the year,cash advances on wages, the purchase of merchandise 'at reduced prices through thecompany, making repairs in the plant during off hours on employees' own equipmentsuch as automobiles, Christmas parties for the primary enjoyment of employees'children, and loaning money to employees secured by mortgages for the purchaseof homes.The entire record established that Mr.Way is, and apparently long has been,dead set against the self-organization of its employees.This conclusion is borneout by (1) what other supervisors who have long known him testified about him,(2)what he told assembled employees at three dinners for employees the weekbefore the September 30 election, and (3) by the notice he had posted on companybulletin boards the day after the election(1) Burdett Ross, who has worked for Way for 21 of the last 26 years and hasbeen one of Way's top supervisors for at least the last 8 years, testified that he knewpretty definitely Mr. Way's views concerning the subject of a union in the plant andthatWay "never wanted the union in his plant."George Brennaman, who has known Way for 35 years, has worked for Way 14.of the last 17 years, and has been a top supervisor for many years, testified insubstance, after some evasion, that it was his opinion that if the Union had wonthe election in September 1958 and had become the exclusive bargaining agent ofthe employees, Way would have discontinued the profit-sharing plan.Walter Kunze, a foreman for the last 10 years, testified that "Way has alwayscontended that he would not operate a Union shop..He said that in due timehe would sell his interest and let somebody else take it." 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDForeman Robert Sealey, who had worked for Way for 13 years, testified that hewas under the impression, and that it was just in the wind out there, that Way wouldclose his plant rather than do business with the Union.(2)The record contains much testimony as to what Way told employees at thethree dinner meetings on the Tuesday, Wednesday, and Thursday nights before theelection, which was held on Tuesday, September 30, 1958.Way said approximatelythe same thing at each dinner meeting, attended by about one-third of the employeesand supervisors.Several employees credibly testified that Way expressly said in substance that if theUnion won the election certain benefits to the employees, such as the profit-sharingplan, cash advancements, Christmas bonuses, the purchase of materials through theCompany, would cease; and that any fighting of grievances would be at the expenseof the employees rather than the Company.In substance Way testified that after reviewing the benefits and privileges Re-spondent granted the employees, and after telling the assembled employees andsupervisors how much and what percentage of the Company's profit had been putinto the profit-sharing fund or disbursed in cash bonuses, how many homes hadbeen bought for employees at an outlay of how many dollars, and, after explainingwith facts and figures a good deal about the distribution of Respondent's incomedollar for 'a period of years, Way asked those assembled if they believed the Com-pany could continue these benefits to the employees if the Company became union-ized.He said that he would hire help to handle the tremendous amount of grievancestherewould be and that payment for this help would diminish the Company'sprofit and thereby diminish the amount that would be distributed to employees.Way testified that he told his guests that no one puts anything into the profit-sharingplan except the Company, and that he read from the plan where it says that theCompany reserves the right to discontinue the plan, with or without notice, at anytimeHe testified that he said that any decision wheher the plan would be liquidatedwould be made by participants in it.He said that profit-sharing and unions wereincompatible and gave the reasons he thought soHe said also that "if the placewere to become Unionized, I would be there gas long as the amount of time requiredfor me to satisfactorily dispose of my interest in the company."Way testified that he spent about 2 hours with the field examiner who investigatedthese cases, Nora Friel, during which he understood that "she apparently had" the"idea in mind" of receiving an affidavit from him although 'at no time did Way haveany intention of giving her an affidavit.On cross-examination at first he testifiedthat he knew she wrote something down during the interview but that he did notknow what, that she did riot show it to him at all, that "my recollection is that shetore up and threw away .. . in my office papers that she had been writing on whileIwas talking to her . . in fact, I know she did." Then he became less certainwhether she had shown him what she had written.Then he expressed certainty thathe did not write anything on the same paper Miss Friel wrote on.Then seeing -a1i/2-page document captioned "Affidavit" written in ink in what appears to be thesame hand as several other affidavits the record establishes were written by Miss Friel,Way admitted that he had seen the document before and that he made some pencilchanges on the same paper.One of the changes was to substitute "unionized" for"organized" in the sentence: "I told each group, among other things, that if thisplant were organized, we would discontinue the profit-sharing plan because unionismand profit sharing are incompatible and we could not have both."Way did notexecute the "Affidavit "As a witness Way was sometimes evasive.Way admitted reading during thehearing a certain affidavit of a witness, which affidavit mentioned the name of arelative of the witness who worked in the plantAsked if after reading the affidavitWay sought out this relative and spoke to him about the affidavit, although thealleged event had occurred just a few days before Way did not give a clearly negativeanswer, satisfying himself by saying, "I don't imagine I did. I don't remember itany way. I am reasonably sure that I didn't talk to him about that or any affidavit."As this event had just occurred memory played no factor and Way resorted tonaked evasion.In view of Way's lapse of memory and self-contradiction in this instance, as hewas less than candid with the field examiner in delaying telling her that he wouldnot execute the "Affidavit" even though he never had any intention of doing so,in view of certain other parts of his testimony, and upon his entire demeanor as awitness,Way did not impress me as a credible witness to be credited as againstsubstantial, credible evidence contrary to his remembrance and his testimonyUpon this credibility finding and upon the entire record in the case, I find, astestified in substance by employees Charles Martin, Jack Styer, Alva Roar, Robert UNITED STATES AIR CONDITIONING CORPORATION125Wells, Elwin Gale,Burl Coffee,Vollie H. Maggard,and Lloyd Huddlestun,that atthese dinner meetings Way expressly threatened that if the Union won the election,the benefits and privileges to employees would be stopped,Way thereby threateningemployees with economic reprisals for exercising their rights under the amendedAct, Respondent thereby violating Section 8(a)(1) of the Act,and thereby inter-fering with the election about a week awayEven if Way's version of what he told the employees and guests at the dinnermeetings be credited,it impliedly,at least, added up to the same threat of economicreprisal as found above.His explanation of how or why the economic benefits toemployees would be diminished did not negative the existence of the threat ofeconomic reprisal.Nor did anything he said thereafter negative the threat implicitin his reading that portion of the profit-sharing plan which reserved to the Companythe right to discontinue the planAlso,as the employees knew they were workingfor a "one-man"company, and knew that Way's departure might have an adverseeconomic effect upon them,Way's threat to sell his interest and leave the Companyin the event the plant were unionized amounted to a threat of reprisal, Respondentthereby violating Section 8(a)(1) of the Act and thereby interfering with theelection.(3)On October 1, 1958,the day after the Union lost the election,Way causedto be posted on the company bulletin boards the following notice adressed to allemployees:We wish to extend our congratulations and thanks to the 146 employees ofthis company who voted against theUAE in theelection Tuesday,Sept. 30, 1958.The results of the election prove that right is still might,and we should allbe thankful that we have enough people here with good,common sense andwho are not afraid to take action which they believe to be in their own bestinterestWe realize,of course,that those people who voted against the Union arethe backbone of this concern and any progress we make from this timeforward must be made by these people.It became crystal clear to the vast majority of all these loyal people that the63 people who ultimately voted for the Union were determined to wreck what,has been built largely by the people who voted against the Union.We sincerely hope that the 63 people who voted for the Union will now besatisfied with the damage they have done,will decide not to try to further wreckthe Company and will,at least a fair share of the time, try to put forth areasonable and honest effort to mend some of the damage they have doneover the past few months,by constant neglect of their regular duties and byalmost continuous activity in trying to stir up dissention and organized chaosLet us hope that we may over the coming years build an organization ofpeople who will be broad minded and forward looking enough to completelyrefrain from taking any part in activities to unionize a group of people whohave twice proven that they want no part of unionization.Again, the sincere thanks of all right thinking people as usAlRco to the146 "No" votes.G.W. WAY.As concluded above, Way is dead set against the self-organization of his employees.The above testimony, and the entire record, identify him as one of the employersCongress was referring to in its Fndings and Policies under Title I of the Act asamended,one of the employers who denies"the right of employees to organize"and who refuses"to accept the procedure of collective bargaining"It is found thatWay repudiated the right to organize, the procedure of collective bargaining, andalso "the exercise by workers of full freedom of association,"which is ,a part of thedeclared "policy of the United States."Indeed,so strong was President Way's union antipathy and so well known by hissupervisors,that their loyalty to him made it improbable for them not to be influ-enced by his animus in their day-to-day conversations with employees and in theirselection of employees for layoff.B. Threats and interrogations by supervisorsSubstantively the General Counsel contended that some 10 of Respondent's super-visors faithfully followed President Way's lead in his campaign against the Union-Supervisors' Ralph Courter, Frank Roberts, Burdett Ross, Robert Sealey,WalterI It was stipulated that these and others were supervisors under the ActMost of themwere foremenRespondent has no classification called supervisor 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDKunze, Leonard Lautenschlager, Earl Beal, Henry Slater, Robert Stone, and CarlRoberts.Testimony showed that: Ross was superintendent of the truck body divi-sion,with several foremen under him; Courter was in charge of the machine shop;Frank Roberts was in charge of the fabrication and assembly of cranes; Carl Robertswas in charge of the air-conditioning division with two foremen under him, andGeorge Brennaman was in charge of the blower divisionThese five supervisorsreported directly to Way.The Union's efforts to organize the employees of Respondent began March 31,1958, and continued until the Union was defeated in the election on September 30,1958.The record contains overwhelming evidence that nearly all, if not all, ofRespondent's supervisors knew of the organizational campaign from an early date.About a week before the election Way caused each of his subordinate supervisorsto indicate on slips of paper having the names of each supervisor's employees, theunion sentiments of all employees, and the supervisors quickly marked their slipsand returned them to WayAfter possibly making some changes on the basis ofhis own information, Way's tally of these slips indicated 56 employees were in favorof the Union.At the election about a week later 63 employees voted for the Union.Thus, out of approximately 224 eligible voters the supervisory hierarchy and Waywere in error only to the extent of 7 votes.From this I conclude that they werewell informed as to the union sentiments of the employees.1.Thirteen employees testified to threats and interrogations by Courter andFrank Roberts.Employee Charles T. (Tink) Martin, who impressed me as a credible witness,testified that on April 1, 1958, the day after he had signed a union authorizationcard and the organizational drive had begun, he informed Courter and FrankRoberts that he had signed a union card and intended to sign up every man hecould.Both of them told him how foolish he was to try to organize the plant be-causeWay would close the plant before he would put up with a union.They alsosaid in substance that Hughes-Keenan, one of the corporations later combined intoRespondent, had been located in Mansfield, Ohio, until it was organized by a union,and that then Way had closed that plant and moved to Delaware. (It was laterdeveloped in the record that at Hughes-Keenan in Mansfield, Way had contractualrelations with an outside union for a number of years before closing the plant, buton this record the fact that Courter and Roberts gave misinformation to employeesisnot convincing that they did not give it.)Martin testified that Courter andRoberts said Way would do the same thing at the Delaware plant if a union werevoted in.Martin testified that between April 1 and the election he had many conversationswith Frank Roberts and Courter about the Union, and that in the case of Courterthe latter initiated at least as many of the conversations as did Martin.Martin testified that a few days before the election Frank Roberts came to hismachine and asked him if he knew what would happen if the Union were defeated.Martin replied that he had a good ideaRoberts then asked if Martin had put allhis eggs in one basket, Martin replying that he had notRoberts then asked wherethe Test of his eggs were, to which Martin replied that Roberts should wait untilafter the election and Martin would tell him.Martin testified that the day after the election "I told Mr. Roberts that we hadbeen whipped as far as I was concerned, it was over with, so forget it."Robertsreplied, "No, you may be willing to forget it, but Glenn Way will not."The two observers for the Union at the election were Martin and Alva Roar.OnOctober 3, 3 days after the election, Courter said to Martin in substance that hewanted to give him a little tip off the record, that Way was making a list of 63employees who he thought "would vote for the Union, that he intended to letenough of them go, as he put it, so that the Union would not be back in anotheryear," thatMartin "should start looking for another lob "Martin testified thatlater that day, October 3, Frank Roberts came to him and told him "word forword" what Courter had earlier said about Way's intentions.Martin testified that in May or June, Courter and Frank Roberts asked him thenames of individuals who had signed union cardsHe stated also that they wouldask him questions pertaining to union meetings. In all, about 20 meetings were held.Martin testified that he answered all their questions except those inquiring who hadsigned the cards.Martin allowed that after he had said to them, "Don't ask mewho signed cards," they honored this injunction.Employee Lewis Durst testified that in the machine shop where he and Martinworked there would be conversations every day concerning the Union, that abouttwice a week during April, May, and June, Courter would come up to the machineswhere Durst was working and say that Way would never sign a contract, that hewould move out of town. UNITED STATES AIR CONDITIONING CORPORATION127Durst testified that in about May or June at the witness' machine Courter cameto him and said in substance that a union had been voted in at the Mansfield plant,thatWay would not sign a contract, and that finally Way had just up and moved outof Mansfield, as he would do here if they got a union in here.During the few days leading up to the September 30 election, according to Durst,several times Courter reminded the witness that Durst had a wife and seven childrenand "I had better vote the right way when 1 went up there, I had better know howI was voting if I went up there to vote."Durst testified further that about 2 weeks before Christmas 1958 he asked Courterif the Company was going to have a Christmas party this year.Courter repliedthat there was going to be a Christmas party forcompany men.Employee Jessie Randall Berry testified in substance that in April and again abouta month before the election his foreman, Frank Roberts, initiated conversationsabout the Union, and said that- If the Union were voted in the men would be cuttingtheir own throats; they would never get Glenn Way to sign a union contract with theUnion; the profit-sharing plan and the Christmas bonuses would be eliminated; Wayhad moved his plant from Mansfield to Delaware to get away from the Union, andif the Union came in Way would close the Delaware plant or sell out.At the firstconversation Roberts asked him how he felt about the Union. Berry replied thathe was not satisfied with the present company policy and that he had signed a unioncard and had attended a union meetingThis first conversation took place justafter the witness had signed a union card the first week or two in April. Berrytestified that about 3 weeks before the election, Foreman Courter of the machineshop walked over to Frank Roberts' department where Berry was working and ex-pressed to Berry substantially the same threats that Roberts had expressed in histwo earlier conversations with the witness.Berry further testified that during an election post mortem the day after the elec-tion, two other employees being present, when Berry suggested that it was all overand that the best thing to do was to forget about it, Foreman Frank Roberts said,"No, it is not all over.Glen Way will not forget about it."Employee Alpheas Jordan testified in substance that he had "union talk" in theshop with Frank Roberts regularly before the election, Roberts usually initiatingthe subjectHe testified that a week or so before the election Frank Roberts toldhim that if the Union got in "we will all be out of work . . . you and I and all therest of us because Mr. Way would close the plant down " Jordan testified that thecloser the election came, the more regular were Roberts' expressions about whatwould happen if the Union got in-"the profit sharing, the cash bonuses and thethings we had been getting would be cut out."Employee Elwin Gale, who impressed me as a very honest witness, testified thatin about May 1958, his foreman, Frank Roberts, came to him and asked him howhe felt about the UnionThe witness replied that he was in favor of a change inworking conditions in the shop.Robert "told me, then, if anybody had anythingto do with the Union, he would be laid off."Gale further testified that the day rafter the election Foreman Roberts came towhere the witness was working and told him that he had seen the witness' name ona list "of 63 men to be laid off for having taken part in the Union, and he said thathe was sorry that he saw my name on there and wanted me to go have a talk withMr. Way. I told him at that time that I did not think it would do any good, in orderto hold my job, that is the reason he wanted me to go have a talk with Mr Way.""He said that there was a list of 63 men and they would all be laid off becauseMr Way had it on his desk and that was what was coming up "Employee Dwight Andrews testified that in late May or early June, ForemanFrank Roberts came up to where the witness was working during working hours and"said that he had heard that he was the reason that the Union was trying to organizethe plant.He asked me if I had heard the same thing I told him that I had signeda union card and attended union meetings.He did not make any answer, he justwas mad and walked away." Andrews and also employee Lowell Bell testified thatseveral times when Roberts was having luncheon with Andrews, Bell. and a thirdemployee named Rittenhouse, Roberts said that if the Union came in Way would doaway with the profit sharing, Christmas bonuses, advancements in pay, and buyingmerchandise through the company.Employee Lowell Bell testified that in April his foreman, Frank Roberts, cameup to him "while I was working at my station there on the line and he asked me ifI had heard anything about the Union.He said he had heard that he was the causeof it, of the Union trying to come in the shop and trying to organize, and I told himyes, I had heard about it, I had been at the meetings and also signed cards and Ithought it would be a big help to change working conditions and so forth out there atthe shop."Bell testified further that in May "Foreman Roberts asked me to stay 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter work one evening that he would like to talk to me, and we went over to hisdesk there in the shop right after the buzzer blew to go home, and he asked me aboutthe Union, what I thought of it, and I told him I was all in favor of the Union, thatI had signed a card, I thought it would be a big help.He told me then that hethought we ought to go see Mr. Way instead of trying to organize a union and tryto iron out our grievances with him and if we didn't, and the Union came in, thathe would do away with the profit sharing and so forth, and he also told me thatwhen the Union tried to organize before, a lot of the men had lost their jobs throughparticipating and trying to help the Union organize." (In about 1950 or 1951 anunidentified union had tried, and failed, to organize a majority of the employees )Lowell Bell testified further that about May or June, Foreman Ralph Couriercame to his station on the assembly line and "just stated that he didn't know whywe were trying to organize the Union and that we ought to go see President Wayand if a union did come in, why, we would lose all the benefits such as profit sharingand Christmas bonuses and so forth."This conversation occurred during workinghours.Employee Burl Coffee testified that one day about the middle of May, ForemanRalph Courter asked him if he had "signed a Union card and I told him I had, andif they had an election, I would vote for them."Courter "said that if the Uniongot in, that Mr. Way would sell out or lock up the plant.and if the Uniondidn't go in, that any body that the old man thought was voting for the Union wouldbe out of a job."Coffee testified that several times after this Courter expressed tohim the same threats.Employee Cathie Parker testified that about 2 or 3 weeks before the election,Ralph Courter asked him if he was a union member and Parker replied that he was.According to Parker, about a week before the election, Frank Roberts told agroup of several employees "that if the Union got in, the old man would either sellout or shut down, we would all be out of a job."Employee Harold Terry testified that some 2 or 3 weeks before the election hisforeman, Ralph Courter, said to him that "the old man had a shop in Mansfield andwhen the Union tried to negotiate a contract up there that Mr. Way had tore thecontract up and offered one of his own and said, `either sign that, or do without.' "According to Terry, within a week after the election Courter said to him in substancethat employee Robert Dailey, whom the Company had been holding on the payrollwhile on layoff status since March, "had been called in by thoseunionS B.'s tovote" in the election, and because of that, Mr. Way had taken him off the payrolland canceled out his profit-sharing benefits.Terry testified further that about aweek or 10 days after the election he asked Courter "about what would happen tothose men that they had figured would vote for the Union, and he said the onlything that the old man could do was get rid of them to keep them from voting inanother election."Sometime prior to this conversation, but after the election,Courter told the witness that he had turned in 60 names that he thought "would votefor the Union," and that 63 had voted for the Union so that they had guessed prettyaccurately.Employee Vollie Harrison Maggard testified that one day in the summer of 1958when he was in one of the restrooms smoking during working hours, Roberts camein and smoked and "asked me if I went to a Union meeting, and if I knew anybodythat went to them, and I told him I went to a Union meeting, but I did not say any-thing about the other men.Then he asked me if I signed a union card, and I toldhim yes."About October 27, 1958, when employee Roger Shoaf was talking with ForemanFrank Roberts about returning to work for Respondent, according to Shoaf, Robertsbrought up the subject of the Union and asked Shoaf how he felt about the Union.Roberts admitted asking Shoaf if he thought it was necessary that the Union be inHughes-Keenan.Shoaf testified that Roberts asked him if he hadsigned a unionauthorization card.Roberts denied this.Employee Guy Ackerman, who impressedme as an honestwitness, testified thatafter the September 30 election at the witness' machine during working hourswhile the witness was working, Foreman Courter said to him that the Companywas going to get ridof all unionpushers.Courter added that Ackerman wasbooked as a nonunion man.Frank Roberts deniedmostof the threatsand interrogationsattributed to himby the 13 employees as given above, and with respect to some of it stated that hedid not recall.In substance Roberts' position was that he askedno questionsconcerning the Union of any employee and that all of his remarks on the subject,with one exception, were in response to employeequestions.He admitted thatin aneffort to try to find out "why these things were happening" he asked employee UNITED STATES AIR CONDITIONING CORPORATION129Lowell Bell "what the reasons were, or what it was all about as far as trying to learnwhy the union sentiment entered the shop."Roberts admitted that the reason heasked Roger Shoaf whether he thought the Union should come into the plant wasthat "I was curious." If he were curious about this after the election, and wascurious enough to ask Lowell Bell at least one question during the union campaign,it appears probable to me that he did not constrain himself from attempting to satisfyhis curiosity by interrogating other employees as well.Although Way testifiedthat he gave some instructions to his supervisors concerning their rights and obliga-tions during the union campaign-without testifying as to just what these instruc-tions consisted of-Roberts testified that neither from Way nor anybody else did hereceive any instructions to avoid questioning anybody about the Union. In sub-stance Roberts testified that at luncheons with Andrews, Rittenhouse, and LowellBell, and at other times, in answer to employee questions Roberts replied that inhis opinion Waycouldclose the plant down, etc., "anything is possible"-but Rob-erts denied that he ever told any employees what Waywoulddo.In his affidavitgiven to the field examiner in January 1959, Roberts said, "When a question wasput to me by an employee or employees I expressed my opinion that Mr. Waywouldorcouldshut the plant down in the event a union became bargaining agentbut that was my own opinion." [Emphasis supplied.]The record established thatin late September 1958, Roberts indicated on a slip of paper handed to him byWay, which paper had thenames of each of Roberts' employees,whether Robertshad a question as to where the man's union sentiments lay. In his affidavit some 4months later, too soon to have forgotten the event, Roberts stated, "Prior to theNLRB election of September 30, 1958, I made an evaluation based on my personalopinion of what I thought was the attitude of each employee in my department withrespect to the Union. I told Mr. Wayhow manyI thought were for the Union andhow manyagainst.Imight havetold him the names of individuals I thought werefor or against the Union based on my own opinion " [Emphasis supplied ]Askedwhy he told Miss Friel "I might have," Roberts replied that he did not remember.On direct examination Roberts stated, "There were many occasions in which youhad to go where you saw a huddle of men, more than two men talking, waving theirhands, and it was made-it was no secret who the four people who were for theUnion. If you saw one of them working with the other group, you would just assumethat that is what it was, because it did not take three of four different men to decidea part change or a necessary modification, or a clarification on the part "He addedthat he was talking about Martin, Gale, Jordan, and Burl CoffeeRoberts testifiedfurther that he told another employee, Russell Hickson, with reference to strikers atanother plant, that he wished they would run the whole bunch out of the country.In view of Roberts' admissions, and the contradictions between his testimony andhis affidavit, given above, as on the witness stand Roberts did not impress me as acrediblewitness, and as the testimony against him was substantial, almost over-whelming, I do not credit Roberts' denials; and I find that Roberts uttered the threatsand interrogations attributed to him by Martin, Berry, Jordan, Gale, Andrews, LowellBell,Parker,Maggard, and Shoaf, substantially as testified by each of those em-ployees.By these threats and interrogations, Respondent violated Section 8(a) (1)of the Act.Foreman Ralph Courter denied many of the threats and interrogations attributedto him by Martin, Durst, Berry, Lowell Bell, Burl Coffee, Parker, Terry, andAckerman, as given above, and gave different versions of some of the conversa-tions.The record established that Courter, as well as the other supervisors,received a list of the names of his employees and marked opposite each nameCourter's judgment as to the union sympathies or lack of themof each man.Courter testified that he received his list from Mr. Way, marked it, and returned it toWay. In a document captioned "Affidavit," dated January 28, 1959, which Courteracknowledged contained the truth, Courter said, "I gave Mr. Way a pre-election pollof my department based on my evaluation of how the employees in my departmentfeltI gave him a prediction that seven (7) would be for the Union and eight (8)against itI did not give him names."[Emphasis supplied.]In addition to thisplain departure from the truth within a period of 4 months, which was too shorta period for Courter to have forgotten that he did in substance give Wav "names,"at times while testifying, Courter apneared to me to be testifying from his imagina-tion rather than from his memory. In view of the above, and as by his demeanor hedid not impress me as a credible witness, I find that threats and interrogationsconcerning the Union were made by Courter substantially as testified by the em-ployees named above.By these threats and interrogations, Respondent violatedSection 8 (a) (1) of the Act. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Charles T. Martin testified that: On the afternoon of October 3, 1958, 3 daysafter the election, Foreman Leonard Lautenschlager came to where Martin wasworking in another building from Lautenschlager's department, and told him insubstance that Way was making out a list of employees who Way thought "wouldvote for the Union"; Martin's name was on top of the list; Lautenschlager said,"For goodness sake, if you haven't a job to go to, start looking"; Lautenschlagerunderstood that some of his own men were on the list and that he had told Wayand Burdett Ross that "if they intended to lay any of his men off for union activities,they would have to do it themselves, because he would refuse."Admitting that heis on friendly terms with Martin and has had a lot of small talk with him throughthe years, Lautenschlager denied this conversation occurred as testified by Martin.As Lautenschlager knew that from the lists or "poll" Way had a pretty accurateidea as to which of the employees were in favor of the Union and presumably hadvoted for it, as Lautenschlager, on the basis of over 10 years' knowledge of Mr.Way, must have sensed that Way was going to take action against the unionmen, asunder these circumstances it would be natural for him to wish to warn a friend whowas Way's prime target, and as I believe Martin was telling the truth and accu-rately remembered this conversation, I find that Martin's conversation with Lauten-schlager took place substantially as testified by Martin.Although Lautenschlagerwas no doubt motivated by a desire to help Martin, his warning amounted to athreat of reprisal against Martin for Martin's union activities, Respondent therebyviolating Section 8 (a) (1) of the Act.3.Three employees attributed threats and/or interrogations to Supervisor HenrySlater.Harold Bauder 2 worked in the construction gang under Foreman Slater. Baudertestified that beginning in August, several times before the election Slater askedhim if he had attended the union meetings which had taken place the night before,and Bauder replied that he had not.About a week before the election, Slaterasked him how the men in the construction gang felt about the Union and Bauderreplied that he thought most of them were in favor of the Umon.VollieMaggard testified that the day after he attended the preelection dinneratwhich Way spoke against the Union, Foreman Slater asked him what Way hadsaid and Maggard told him. Slater then asked who was right, the Union or GlennWay.Employee Ronald Bell testified that a few days after the election, his foreman,Slater, told him that the Company had a pretty good idea who the 63 men werewho voted for the Union, and that most of the men would be gone in the next monthor two.Slater did not deny asking Maggard the day after Way's speech as to who wasright, the Union or Way, which on the entire record amounted to unlawful interroga-tion in violation of Section 8(a) (1) of the Act and interference with the electionwhich was about a week away. As a witness, Slater did not recommend himself forcredulity in terms of integrity.He admitted that, contrary to the fact, he told thefield examiner who he knew was investigating this case that he did not fill out anylist for the Company concerning the union sentiments of his employeesAlthoughhe knew Miss Friel was from the National Labor Relations Board, he intentionallydid not tell her the truth.He testified that the reason he did not tell her the truthwas that he did not consider it any of her business.Then he said that as he was notunder oath he did not have to tell her whether or not he made out such a list forthe Company. Asked if he told the truth only when he was under oath, he replied,"No."Asked what other times he told the truth he replied, "Oh, maybe half thetime."Later he admitted that the field examiner asked him for an affidavit and thathe refused to give her one and gave her as the reason that he did not feel "that Ishould give her any information that I should sign and swear to."As Slater wasnot a credible witness I credit the testimony of Ronald Bell, Harold Bauder, andVollieMaggard and find that, substantially as testified by them, Slater made threatsand interrogations in violation of Section 8(a)(1) of the Act.4.Five employees testified to threats and interrogations by Foreman Walter Kunze.Jack Styer, a perceptive, honest witness with a good memory, testified that about10 days before the election he had a long conversation with Kunze who said amongother things that Way had moved a plant from Mansfield to Delaware to get awayfrom a union, and that if a union were organized at Delaware "the plant will beclosed . . . that we would all be out of a job." For at least 5years before Christmas1958 all employees and their families were invited to the Company's annual Christmas9The court reporter erroneously caught this emnloyee's name as "Earl Bowder " Listsof employees In evidence show a "Harold Bauder" In the construction gang and show no"Earl Bowder" in the construction gang, or on the payroll at all. UNITED STATES AIR CONDITIONING CORPORATION131party without written invitations.Shortly before Christmas 1958 a notice was postedthat employees would have to have an invitation in order to get into the Christmasparty.Considered below herein is the question of whether any employees weredeprived of invitations to the 1958 party because of their actual or suspected unionactivities or sympathies.Styer testified that on the day of the 1958 party Kunzesaid to a group of employees including Styer that he had just come from Superin-tendent Ross' office and that Ross had said that only the nonunion men would receiveinvitations to the party.Kunze indicated that he had changed Ross' mind and thatall employees would get invitations.Alva Roar testified that about a month before the election, Foreman Kunze toldhim that if the Umon came in, "old man Way" would close the plant down, andthat if Roar wanted a union he could go to Columbus, Ohio, and get a job in aunion shop.Columbus is about 24 miles from Delaware.Employee Robert Wells testified in substance that a number of times during theperiod beginning about 2 months before the election and ending shortly before theelection, Foreman Kunze asked lum whether he had attended a union meeting thenight before.Wells testified also that continually during the period of the unionactivity leading up to the election Kunze called the Union corrupt, tried to run itdown, and tried to make it look bad to the men.Employee Gary Bell testified that during about the last week in August as he washaving a conversation with Kunze about the Union, Kunze asked him what hethought about it, Bell replying that he thought it would be good because it wouldgive him e boost in his wages.Employee Daniel Wells testified that about 2 weeks before the election Kunzestopped him one day and asked him how he felt about the Union.Wells testifiedfurther that about 2 days before the election in the presence of several other em-ployees,Kunze asked Wells who would benefit by the Union, Wells replying thatall employees would benefit by it.Kunze said that if the Union got in Way wouldclose the plant down.Foreman Kunze admitted that the subject of the Union was openly discussedamong the men and himselfHe allowed that it was possible that he had asked theemployees to tell him what they thought about the UnionHe admitted that in dis-cussing the Union with Robert Wells, Kunze ran the Union down and said that itwas corrupt.He admitted asking one employee, Stanley Jones, whether he attendeda union meeting and how things went at the meeting.He admitted that he mayhave passed on to the employees the rumor he had heard that Ross was going togive invitations to the Christmas party only to the men who were "without unionactivity."He testified that he did not recall asking Gary Bell what Bell thoughtabout the Union, and that he did not recall asking Daniel Wells who would benefitif the Union came in.He admitted telling Roar that if Roar wanted to work in aunion shop he could go some place else and get a job.However, Kunze deniedtelling any employees, including Styer, that Way would close the plant if the Uniongot inHe gave his version as to some of his own opinions concerning the Unionwhich he gave to the employees and allowed that he probably told them a lot morewhich he could not now recall. In his affidavit, dated February 3, 1959, he stated,"I talked with employees about the Umon in the shop during the weeks prior to theNLRB elections of September 30, 1958, and voiced my opinion and they voicedtheirs.Imight have asked some in a joking way if they signed a card for the Union.I probably talked a lot about the Union but I can't recall now what I said." Althoughas compared with most of the other supervisors, Kunze was relatively frank in hisadmissions, he did not come clean with the field examiner concerning the list onwhich he set forth the union sentiments of each of his employees.On this subjecthe said in his affidavit, "The foreman took a poll of the employees about 2 weeksbefore the NLRB election of September 30, 1958.We did this or I did it by indicat-ing on a list whether we thought an employee would vote for or against the UnionSuperintendent Ross had the list. I do not care to comment further on this list."The words "an employee" were crossed out and the words "how many" followed byKunze's initials were substituted in their place.Thus in substance Kunze deniedto the field examiner the true fact that he had indicated on a list which of hisemployees were, in his opinion, in favor of the Union.In view of Kunze's admissions, the misstatement in his affidavit, as the interroga-tions and threats attributed to him were consistent with what was happening else-where in the plant during the union campaign, as his threats were consistent withPresident Way's attitude, and upon the entire record considered as a whole, I creditthe testimony of Styer, Roar, Robert Wells, Gary Bell, and Daniel Wells given above,and find that by Kunze's threats and interrogations, Respondent further violatedSection 8(a)(1) of the Act and further interfered with the election 132DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.Employee Jack Styer testified that about June 15, Superintendent Burdett Rosscalled him into Ross' office and said to him, "I hear you have been pushing theUnion."Substantively this was the equivalent of asking Styer if he had joined theUnion and was interrogation prohibited by the Act.According to Styer, during aconversation about the middle of November 1958, Styer asked what was going tohappen "to us men that you think were for the Union?" Ross replied, "Well, Icannot tell you, Jack . . . all I can say is that Mr. Way has got plans for you."According to employees Robert Wells and Hansford Wine, one day in early September,Ross came to where they were working close to one another and asked them if theyhad signed union cards yet.Ross denied telling Styer that he had heard Styer was pushing the Union, but headmitted asking Styer and other employees in substance what they thought theUnion could give them that they were not already getting.Ross did not deny makingthe threat that Way had plans for the men he thought were in favor of the Union,which statement, on the entire record, implied a threat of reprisal.Although Rossdenied ever asking any of the employees whether or not they belonged to any union,he did not specifically deny asking any of them whether they had signed a unioncard yet.There was much contradiction in the testimony concerning the pollmglist.Ross testified that he consolidated onto one piece of paper the information onthe several lists handed to him by the several foremen under him, and gave the onepiece of paper to Way. Inconsistently he testified that he gave Way three pieces ofpaper, Respondent's Exhibits Nos 6A, B, and C.He testified first that he had notseen the list he sent Way at all during his preparation for testifying herein.The nextday he was called back and testified that in answering the way he did, he had innand the foremen's lists which he had destroyed. In substance, Ross testified thathe himself put the evaluation markings on the list or lists which he handed to Way.This was contrary to the testimony of some of his foremen, in the end. For instance,Ross testified that he put the pencil marks opposite the employees' names on Re-spondent's Exhibits Nos. 6A, 6B, and 6C.3Ross testified that he put the "U" infront of the name of Daniel WellsKunze testified thathe putthe "U" in front ofWells' name and that he did not recall that Ross made any change in his markings.Ross testified that he reviewed Foreman Lester Martin's list with Martin, but Martinhad previously testified that after he had marked his list he put the list on Ross' desk,and said nothing in his testimony about later discussing it with Ross.Because ofthe above, and other contradictions between Ross and other foremen, and betweenRoss' testimony and certain documentary evidence, Ross did not appear to me tobe a credible witness. I credit the testimony of Styer, Wells, and Wine and findthat by these interrogations and this threat Respondent further violated Section8(a)(1) of the Act.Employee Jack Styer testified that about 2 or 3 weeks before the election his fore-man, Robert Sealey, said that he could see a union in other companies but he couldsee no reason to have it in this Company, and that if a union did get in there theold man will "shut down, and then we will all be out of a job." Sealey admitteddiscussing the Union with Styer several times and he admitted telling Styer, as hisown personal opinion, that he did not feel their shop should go union and that "what[sic]would close the shop down."On cross-examination he testified in substancethat he told Styer that Way would close the plant if the Union came in.Asked onwhat he based that opinion, Sealey replied, "Well, after working 13 years for Mr.Way, why, I was more or less under the impression that he would shut it down."Although stated as a personal opinion, under all the circumstances of this case, thisthreat of reprisal by a foreman amounted to a violation of Section 8(a)(1) of theAct by Respondent and a further interference with the election.According to the uncontradicted and credited testimony of Jack Styer, whenStyer talked with President Way in the latter's office on the Sunday prior to theelection,Way told him, among other things, that if the Union got in, the employeeswould no longer be permitted to buy material at the plant "and things like that."By this threat of reprisal, Respondent further violated Section 8{a) (1) of the Actand interfered with the election.Way also told Styer he had no use for unions andthat all unions were corrupt.Employee Melvin Disbennet testified that during the month before the electionhis foreman, Earl Beal, asked him how he felt about the Union and if he though itwould have a chance.According to Disbennet, about a week after the electionBeal asked him how he voted and about 2 weeks later Beal asked him if he thoughttheUnion would have a chance if it ever came up again. Beal, who impressedme as an honest and credible witness and a more credible witness than Disbennet,3 ' A" meaning against the Union, "U" meaning for the Union, and "?." UNITED STATES AIR CONDITIONING CORPORATION133denied asking Disbennet anything about the election and never asked any otheremployee how they voted in the election or felt about the Union, except one. Icredit Beal's denials of Disbennet's testimony.Beal admitted that he asked oneemployee in his department, Harry Hummel, a friend with whom he had workedfor about 12 years, how he felt about the Union. Friendship notwithstanding, thisinterrogation of an employee by a supervisor was, under all the circumstances ofthis case, unlawful interrogation and a violation by Respondent of Section 8(a)(1)of the Act.Employee Warren Thomas testified that about a week before the election ForemanCarl Roberts brought up the subject of the Union and told Thomas that if theUnion got in, Way would close the pliant or would move it away, because he wouldnot pay union wages.Without specifically denying this testimony, Carl Robertsdenied telling any of the men that Glenn Way would close the plant if the Uniongot in.As the remarks attributed to Foreman Roberts were substantially con-sistent with what other supervisors were telling other employees during the periodleading up to the election, and were consistent with the threats of reprisal made byPresidentWay, I credit Thomas' testimony and find that by this threat of reprisal,Respondent further violated Section 8(a)(1) of the Act, and further interferedwith the electionEmployee Jack Styer testified that in late April 1958, Supervisor Robert Stonewalked up to a group of employees and said, "I just came from the old man's officethe old man will close this place down if a union gets in here " EmployeeBernard Scribner testified that in July or August, Supervisor Stone came up to himand asked him "if I had signed my card yet." One day about 2 or 3 weeks beforethe election as Stone and several employees were in the toilet room smoking duringworking hours, according to Scribner, "Foreman Stone got on the subject of theUnion and told us then that the last time that the Union tried to get in, that thefellows that was for it was no longer employed there, and before the old man wouldlet the Union in, he would lock the doors. . . He said it would probably happenagain this time..He said that it would probably happen just like the lasttime, if the Union did not get in, the employees that voted for it would probablybe looking for work " The record establishes that Mr. Way was frequently referredto by the employees as "the old man."According to Scribner, about every dayduring this period, Stone would ask him how he was betting on the Union, Scribnerreplying that if everybody who had signed 'a card voted for the Union, the Unionwould go in.Regretably Supervisor Robert Stone suffered a heart attack duringthe hearing and so was unavailable to testify. By stipulation the record has an agree-ment of counsel as to what Stone would have testified had he been able to do so.Stone's testimony would have substantially denied all of the interrogations andthreats attributed to him by Styer and Scribner.As Styer impressed me as acrediblewitness, and as the alleged remarks of Stone were consistent with thethreats and interrogations of other supervisors throughout most of the plant duringthe period of the union campaign and were consistent with the threats of reprisalmade by President Way himself, I credit the testimony of Styer and Scribner andfind that by these interrogations and threats committed by Supervisor Stone, Re-spondent further violated Section 8(a)(1) of the Act.By Stone's remarks toScribner Respondent further interfered with the election.In substance, RobertWells testified, and according to the stipulation RobertStone would have testified, that a few days before the election, Supervisors Stoneand Sealey, driving in a truck, stopped near where Robert Wells and HansfordWine were working.Either Sealey or Stone asked Wells and Wine how they werebetting on the election.Under all the circumstances of this proceeding this wasan unlawful interrogation and a violation of Section 8(a)(1) of the Act, as wellas interference with the election.In addition to the above, Respondent further violated Section 8 (a) (1) of the Actby interrogating applicants for employment concerning their union membershipand sympathies.The record establishes that Supervisors Burdett Ross and CarlRoberts so interrogated employees in February and March 1958.Carl Robertsdid not deny this and Ross confirmed that not in all cases but in occasional caseshe asked an applicant whether he is a member of a union. Ross is Respondent'sprincipal hiring supervisor.In prior years all employees and their wives and children were invited to Re-spondent's annual Christmas party.For the 1958 party written invitations, issuedby the foremen, were required for the first time. Superintendent Ross asserted asthe reason that in previous years there had not been enough presents to go aroundto all the children.At least one known union adherent, Alva Roar, who had been5 77084-61-vol 128--10 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDa union observer at the election, did not receive an invitation to the 1958 party.As at least two foremen, one quoting a superintendent, told employees in sub-stance that only nonunion men would receive invitations, 1 find on this evidenceand on the entire record that Roar, at least, was deprived of an invitation andthereby discriminated against in retaliation for his assistance to the Union at theelection.C. The unlawful discharges1.Charles T. (Tank) Martin signed up some 50 of his fellow employees into theUnion.By President Way and Foreman Courter, he was considered the leaderof the Union within the plant, which he undoubtedly was.As has been seen above,he was one of the two observers for the Union at the election September 30.OnOctober 3, Courter and Frank Roberts both warned him to start looking for anotherjob, because he was going to be let go in the near future.The day after the electionFrank Roberts warned him in substance that Way would not forget what had gonebefore.Also on October 3, Foreman Lautenschlager gave a friendly warning toMartin that his name was on top of Way's list and that Martin should start lookingfor another job.Courter marked Martin "U" on Way's "poll."In the Ohio State election of November 4, 1958, the so-called "right-to-work"issue was on the ballot.During the summer of 1958, Supervisor George Brenna-man solicited, during working hours, signatures of employees in the plant on apetition requesting that the issue be put on the ballot for the November election.During October, Martin passed out buttons and automobile stickers saying in sub-stance "vote no" on this issue.Courter told several employees to remove thebuttons, to one employee labeling it a "union lover's badge."Martin had a numberof arguments with Courter about the right-to-work issue, and one day 2 or 3 daysbefore Martin's discharge, Courter shook his head negatively at Martin's button.According to the credited testimony of Martin, he was discharged by Courter onFriday morning, October 24, 1958, when Courter told him that when Way leftDelaware earlier in the week, he had given orders to Courter that Martin was tobe gone when Way got back on Saturday, which was the next dayWhen Martinasked the reason, pointing out that there was plenty of work, Courter replied, "Now,hell,Tinky, let's face itYou know as well as I do " Martin replied, "Unionactivities?"Courter smiled and threw out a handAs Martin testified, in addition,that Courter added "What else?" the demeanor of the witness suggested to me thatCourter had not spoken those words.Martin's affidavit did not attribute thosewords to Courter.This was the only material respect in which Martin's 12-pageaffidavit was at variance with his long testimony.As Martin's demeanor through-out the rest of his testimony strongly indicated to me that he remembered well whathad happened and was telling the truth, I do not discredit hire or his testimonybecause of this one variance from the truth or complete, correct recollection.Laterthat morning, Foreman Frank Roberts told Martin that he was sorry he was leaving,that he did not think Martin should be laid off, because although he had fought alosing fight, he had "fought clean."The son of Charles T. Martin, Dexter Martin, credibly testified that 2 or 3 daysbefore the election of September 30, as Courter was buying some furniture from 'afurniture store in which Dexter Martin was working, Courter said to Dexter Martin"thatmy dad was in for a big surprise after the election."A week or 10 daysafterCharlesMartin's discharge,when Dexter Martin was at Courter's homeselling china to Mrs Courter, Dexter Martin asked Courter why his father hadbeen laid offAccording to the credited testimony of Dexter Martin, Courterreplied, "you know just as well as I do that he was laid off because of unionactivities"During this conversation, Courter also said that Mr. Way "had onewhole block of men sign union cards with no intentions of voting for the Union,but dust to speed it up and get it over with."Respondent's defense to the discharge of Charles Martin was self-contradictoryand confusing.The first day of the hearing, Respondent's counsel said "we claimhe [Martin] was lawfully laid off on account of lack of work." The ninth day ofthe hearing, Foreman Courter testified concerning the termination of Martin, "Isaid T fired him for cause.Tdidn't fire him for lack of work."Companyrecords and Martin's layoff slip indicated that he was laid off for lack of work.In substance, Respondent contended that Martin was discharged for being awayfrom his machine too much, and for soliciting for the Union on company time.Martin credibly testified that of the 50 men he signed up in the Union, he got only 4or 5 in the plant at noontimeHe testified he did not pass out any union cards oncompany time although he did talk to some people on company time about joiningthe Union.Some of Respondent's testimony to the contrary notwithstanding, the UNITED STATES AIR CONDITIONING CORPORATION135entire record establishes that Respondent had no rule against solicitations or talkingon company time. In the plant, during working hours, employees and foremenparticipated in the selling of raffle tickets, punchboards, football pools, baseballpools,world series pools, solicitation for the Boy Scouts, etc.On Martin's lastworkday, Foreman Courter was soliciting for a football pool for about one-half hourduring working hours in the shipping department, a considerable distance away fromCourter's own department, the machine shop.One of Martin's regular duties,which took him away from his machine, was to solicit all over the building in whichhe worked blood donations for the blood bank of the Red Cross, which he did withthe blessing of the Company.During his last several months of employment,Martin worked at machines in two departments, the machine shop of Courter's andalso on a drill in Frank Roberts' department.Merrill Courter, who worked in the machine shop at the machine next to Martin'smachine, credibly testified that Martin was not away from his machine any morethan the others in the department.He said that it was the habit of those in thedepartment to just wander off from their machines sometimes.Courter's department and Frank Roberts' department are located in the samebuilding next to each other.Shortly before closing time on Saturday, October 18,1958,Courter posted in his department the following notice signed by Courter.The same day or on the following Monday Roberts posted the same notice, signedby himself, in his work area.NOTICEEffective Monday, October 20, 19581.There will be no loafing, talk sessions and etc. in any rest room in thisbuilding.2Workers will stay on their own jobs in the work areas assigned3.Every man changing from hour rate to piece rate or from piece rate tohour rate must have his time slip checked by the foreman before starting nextjob.4No early washing up prior to lunch or quitting time before the buzzerblows.You would be very unhappy if you were not paid for a 9 hour day,so each man is expected to work a full 9 hours for such pay.5.When the buzzer sounds to go to work, you will start to work at thattime-not 10 minutes later.This applies at the start of the day, break timeand at the close of the day.6.Allmen will ring time slips out and in at noon and at any other time theyleave the building.7.No coffee making on company time.A snack bar provides this service8Pop bottles and/or milk bottles will not be carried away from the snackarea at any time.RALPH E. COURTERREC:dmThe record indicates that it was Courter who decided to post the notice andthat Roberts asked him to add paragraphs four and five and make Roberts a copy.That these two foremen decided to post such a notice indicates that Martin wasnot the only employee who indulged in the practices for which he was allegedlydischarged.This raises the question as to why Martin was the only one let go inthemachine shopCourter testified that he decided to post the notice becauseupon his return to his department after an absence he caught Martin talking withanother employee in Roberts' department.This sequence of events strongly sug-gests that Courier's real motive in posting the notice was to set a trap for thedischarge of Martin.Courter testified that: Again on Monday, October 20, Martinwas talking with the same employee when Courter returned to his department;Courter asked the other employee what they were talking about and was told insubstance thatMartin was trying to stir up dissension and was saying that theelection was crooked; and thereupon immediately Courter went to Martin and toldhim this was his last week of work and told him that he was to be discharged. Ifthis testimony were credited, which it is not, it would strongly suggest that Courterwas motivated to discharge Martin because he was talking to another employee aboutinterferences with the election, the objections to the election having been filed onOctober 3IfCourter had really intended to discharge Martin on this Mondaybecause he was trying to stir up dissension I find it difficult to believe that Courterwould have permitted him to remain in the plant all the rest of that week whichwould have given him 41/a additional days for such activities.Rather, it seems tome, Courter would have discharged him on the spot. 136DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the above considerations, upon my credibility findings herein, and upon theentire record in the case considered as a whole, I find that Respondent dischargedCharles T. Martin on October 24, 1958, because of his membership and activity onbehalf of the Union and for the purpose of discouraging further membership andactivity in the Union, Respondent thereby violating Section 8(a)(3) and (1) ofthe Act.2.Daniel Wells had worked for Respondent for over 5 years in the truck bodydepartment.He was discharged on November 5, 1958, upon orders of PresidentWay.On the foremans list he was marked "U," which list Way had in his pos-session after the election and on November 5.By his supervisors Wells was con-sidered a good workman and he was always one of the highest wage earners (paidon a piece-rate basis) in his department.Among the employees Wells talked infavor of the Union, telling them the advantages it would bring them.About 2 daysbefore the election when, in the presence of several other employees, Kunze askedWells who would benefit by the Union, Wells replied that all employees wouldbenefit by it.The incident leading to Wells' discharge was that President Way saw him smokingseveral minutes before the noon buzzer in another department than his own.Wellswas in the shipping department talking with the shipping clerk when Way came in,talked with the shipping clerk, said nothing to Wells, and deft.Shortly afterWayleft, the noon buzzer rang.That afternoon Way gave instructions to SuperintendentRoss to get rid of Wells, that he had seen Wells smoking before quitting time thatnoon.Wells was the only employee allegedly discharged for smoking in the entirehistory of the Company.Twelve employees and six supervisors testified on the question as to whether therewas any no-smoking rule, if so what it was, and the extent to which it was obeyed-On the basis of all this testimony, which I have carefully considered, I find asfollows:a.Respondent has a no-smoking rule, which is that there shall be no smokingin the plant during working hours, except during authorized breaks. In additionto a luncheon period the men are given a break period in the morning and in theafternoon.The basis for the rule, which goes back to the beginning of the firm, isPresidentWay's belief that a man cannot work and smoke at the same time, andemployees are paid to work.b.For many years this rule has been honored throughout the plant more by itsbreach than its observanceA number of employees claimed never to have heard ofthe rule from a supervisor, but only through employees.No-smoking signs wereposted from time to time, but soon disappeared.None of the signs ever mentionedany penalty for violation.Supervisors testified that they told new employees of therule.In any case the evidence was not only substantial, but overwhelming, thatemployees and supervisors, frequently together, smoked cigarettes during workinghours in the plant and had done so for many years prior to the discharge of WellsUsually they did their smoking (other than at breaktime or lunchtime) in the toiletrooms, which were small rooms on the periphery of the buildings; but some employees,at least, smoked also at their work stations.Although some foremen cautionedemployees against smoking at their work stations or in the plant as distinguishedfrom toilet rooms, as a group the foremen contributed to the universal disobedienceof the rule.c.According to uncontradicted and credited testimony, one day in 1956, PresidentWay looked into a toilet room in which 8 or 10 men were smoking during workinghours, and not during a break period.AlthoughWay must have seen that themen were smoking, the incident passed without comment or without disciplinaryaction being taken.About the middle of October 1958, some 3 weeks before thedischarge of Wells, President Way came face-to-face upon Oscar Landacre smokingduringworking hours in the stockroom where he worked.Landacre was notdischarged, and insofar as the record shows, was in no way disciplined.On Way'sblacklist,Landacre was marked with a "?." In these two instances, at least, priorto the union campaign, Way condoned smoking during working hours in the toiletroom and at a work station despite the rule.Itwas in accordance with plant custom that Wells had quit work and left hisduty station a few minutes prior to the noon buzzer.The plant consists of threebuildings.A number of employees and foremen from several departments, includingWells' department, in at least two of the buildings credibly testified that the em-ployees ceased their work several minutes ahead of the noon buzzer.Wells'foreman, Kunze, who had 30 to 35 men under him, testified that this was the practiceof 90 percent of his employees.About that time, the janitor turned out the lights.Those employees who were going to eat at the plant would go to one of the several UNITED STATES AIR CONDITIONING CORPORATION137toilet rooms and await their turn at the limited number of washbowls.One roomused by about 10 men in Kunze's department had only 1 washbowl.Those em-ployees who ate lunch at home, including Daniel Wells, started for a plant exit onthe way toward their cars.Wells had been doing this for months.Kunze knewit,and knew that Wells was generally one of the first ones to reach the parking lotThe record does not establish that Wells was ever reprimanded or warned for thispractice.The testimony was that employees did not customarily leave the plant untilthe buzzer blew.To be noted in this connection is the inclusion of item 4 in theCourter-Roberts notice, effective October 20,1958, set forth above.As this plantcustom of quitting work a few minutes prior to the noon buzzer, turning out thelights, and getting washed for lunch or getting ready to leave the plant, had beengoing on for months or years, President Way must have known of it and condoneditThere is no showing that he made any effort to stop it.On the basis of theentire record,I conclude that Way did know of this custom and did condone it.Upon order of Way through Ross, Foreman Kunze discharged Wells. Seeking,but getting no satisfaction from Ross, the latter suggested that Wells see Way,which he did,later that afternoon.When he asked Way why he was laid off, Waytold him that he knew good-and well why he was laid off.When he asked if therewas any chance of staying on or getting back very soon,Way replied that maybeWay would take him back in 3 to 6 months.Way told him that he was laid off andnot fired.On company records,the reason was carried as "gross violation of rules."Respondent did not undertake to explain why Way did not discharge or lay offWells on the spot that noon when he saw him smoking during working hours beforethe noon buzzer in another department than his own.If in fact Wells was then ingross violation of rules-which I find he was not-itseems highly probable to methatWay, a busy man with a corporation on his shoulders,would have disposedof the matter there and then.His not doing so gave Way time to consult his black-list and find that Wells was marked"U" on it.Although Way testified he did notconsult the blacklist between the election and his preparation for the hearing inthis case,in the light of the entire record this testimony is not creditedI find onthe entire record in the case that,when Way gave orders for the discharge of Wellssome several hours later,he knew that Wells was a union advocate,and had beenmarked"U" on the blacklist.On the basis of the entire record considered as a whole, I believe and find thatWells was discharged,that the smoking incident was but a pretext,but not thereal reason,for the discharge, and that the real reason was to make an exampleout of a union adherent for the purpose of discouraging membership and activity intheUnionBy discriminatorily dischargingWells for this purpose,Respondentviolated Section 8(a) (3) and(1) of the Act 4D The unlawful"layoffs"1.The broadpictureThe record establishes that President Way was not only completely hostile to theself-organization of his employees, but that he was long-memoried and vengefultoward the 63 he suspected of supporting the Union at the election.FrankRoberts,who had worked for Way for some 12 years and was a foreman reporting directly toWav and must therefore have known Way well, expressed the opinion to twoemployees,Martin and Berry, that Way would not forget. Foremen Courter andFrank Roberts told Marlin shortly after the election that Way would make a listof the 63 he suspected of voting for the Union and that he was going to let enoughof them go so that the Union would not be back in another year. Foreman Lauten-schlager corroborated that Way was making such a list.Early in the union cam-4 The record contains a decision of a refereeof theBureau of Unemployment Compensa-tion of the State of Ohiowhich,upon the record in the he'iring beforethe referee,reachedconclusions as to company rules and whetherWells was dischargedfor causeAfter thehearing herein,counsel for Respondentsent incwith conies to the parties,a decisionupon rehearingof theBoardof Review ofthe Bureauof Unemnlovment Compensation ofthe Stateof OhioNeitherthe transcriptof the original hearing, or ofthe rehearing,has been madevailableThe record herein establishesthat differentwitnesses testifiedin those two hearingsThe record herein further establishesthatthe entire onestion ofcompany rules and the reason or reasonsforWells'discharge were much moretlioiougllyand exhaustivelc gone into at the hearing before me than ineither of those other twohearingsIn reaching my ultimate decisionas to the reason for the layoff of Wells, I havegiven due consideration to the decision of the referee and the decision on rehearing of theBoard of ReNlew of the Bureau of Unemployment Compensation of the State of Ohio 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDpaign Frank Roberts threatened Elwin Gale that anyone who had anything to dowith the Union would be laid off, and the day after the election Roberts told Galethat he had seen Gale's name on a list on Way's desk of 63 employees to be laidoff for having "taken part in the Union."After the election Foreman Courtertold employee Terry the only thing Way could do to keep those he suspected ofsupporting the Union at the polls from voting in another election was to "get ridof them."After the election Foreman Courter told employee Ackerman the Com-pany was going to get rid of all union pushers; Foreman Slater threatened thatmost of those who had voted for the Union would be gone in the next month or two.In November Superintendent Ross threatened Styer that Way had plans for thosesuspected of being for the Union.The record established not only that President Way developed Respondent anddominated it through his majority stock interest and the force of his personalityand strong convictions, but also that Way arrived at his office early in the morning,worked weekends, had a minimum office staff, and all-in-all was one of the hardestworkers, if not the hardest, in the Company and was in constant touch with mostof the major activities in the plant.For such a man, his business is his life. Sucha man would no more willingly walk out of his business than he would give up hislifeThat such a man would, rather, undertake instead to rid himself of histroublesome employees-at whatever cost to them-is not only believable, but ishighly probable.As has been seen above, about a week before the election Way had his supervisorsrecord on slips of paper containing the names of all employees eligible to vote inthe election, which employees were in favor of the Union, which were in favor ofthe Company, and which were doubtful.Way totaled up the list making suchchanges as he felt were indicated by his own knowledge of some employees (Waytestified he knew by name at least 175 employees)As is seen by the followingtable he resolved numerous doubts left by the foreman, which necessarily requiredhim to consider carefully the union status of any doubtful cases.The foremenmarked their lists "A" for against the Union, "U" for in favor of the Union, "NU"meaning neutral but leaning toward the Union, "NA" meaning neutral but leaningagainst the Union, "N" meaning neutral, or "2" meaning no information or doubtful 5As is seen before, in converting the 1 NU, 10 NA's, 15 N's and 12 ?'s into definite"Company" or "Union" on his tally, Way had to ponder upon and resolve the unionsentiments of at least 38 employees.That he considered himself well enough in-formed on the subject-or made himself well enough informed on the subject-tomake the conversion is convincing testimony on how well-informed he became.Below is a chart showing the foremen's markings and Way's tally which he madefrom those markings:''Fm enmensMarkingssTallyWayANN 'CoU1841314Air Conditioning Division___30132731Machine Shop -----------------------67444Outside Construction__________668(2 not marked)Tool& Die Dept ---------------------100(7 checked,2 not checked)Fan (Blower)Dept__________________72(1022Miscellaneous_____________________1103lists {711Stock room Janitors__________________J3653Parcel delivery truck bodies -----------3682911Milktruck bodies and Maintenance----2921451Fabrication ------------------------14620Shipping Dept-----------------------201546Crane Division______________________168Had Way not had in mind in taking the "poll" something other than how theelection would come out-which he assigned in his testimony as the only reason-he would have asked the foremen simply fora summarized estimate of how manywould be likely to vote for the Union and how many against.His asserted reasonfor giving each foreman a list of names was so that each foreman would includeonly his own employees and not someone on loan from another department-anunconvincing reason since at most a handful of employees would be on loan at thetime.Respondent made no explanation as to why Way asked for the shades ofopinion of employees, such as "NA"-neutral but leaning against the Union; "NU"-neutral but leaning toward the Union.Way's remembrance was that he did nottally the "poll" until the day of the election, September 30, just before the tallyingup of the official tally of ballots. If this testimony be believed it completely nega-In the crane division, Foreman Roberts used "No" meaning not for union UNITED STATES AIR CONDITIONING CORPORATION139tives the asserted reason for taking the poll 7 to 10 days before-to predict theprobable outcome of the election.Respondent offered no reason why Way kept thelists once they had been tallied and the asserted reason for their existence fulfilled.That the lists were kept is strong evidence that they were kept for a purpose-theentire record established that Mr.Way did not indulge in purposeless activity.Asthe record proves the likelihood and proability that retaliatory action would betaken against the union adherents, I find that the lists were kept and consulted as astorehouse of information for the taking of this retaliatory action. In view of thisfinding, the lists or poll which Way kept are hereafter referred to, for what theywere, as Way's blacklist or the blacklist .6Of the 17 employees named in the complaint who were laid off after the election-between October 10 and December 12, 1958-I was marked on the blacklist with a"?," 2 with "NA," 1 with "NU," and the rest, 13 in number, were marked "U."Therecord as thus far set forth strongly suggests that the 14 employees marked "U"or "NU" were laid off because of their actual or suspected union activities orsympathies.According to Respondent's records, 22 of the 23 employees alleged in the com-plaint to have been discriminatorily terminated were laid off for lack of work.Therecord established from the lips of Respondent's supervisors that there was nonecessary connection between the reason for the severance and the reason for itsbeing earned on Respondent's records.Regardless of whether the severance wasa discharge or a temporary layoff and whether for cause or lack of work, it wascarried on the Company's record as a layoff for lack of work.The asserted reasonfor this was so that the severed employee would not have a black mark against hisname and so that he could draw his unemployment insurance.As company recordscannot be relied on for an accurate statement of the reason or reasons for a severance,no credence can be given them in resolving the issues before me.Further, in severing employees, Respondent was not frank with them as to howthey stood with the Company. In the case of at least four employees whose sever-ance slip said "lack of work"-Cathie Parker, Robert Dailey, Byrd Wolfe, and GaryBell-Respondent never told them that it did not intend to reemploy them, althoughRespondent now contends that was the factThis lack of frankness with someemployees raises a question as to the extent of Respondent's candor or lack of itin the severing of other employees and in its testimony hereinRespondent's principal defense to the layoff of 21 employees named in the com-plaint 7 was that business conditions demanded the layoffs.This is doubtful in viewof Respondent's actual employment record during the period beginning with thestart of the Union's organizational campaign (April 1, 1958) and ending the dayof the last discharge included in the complaint, which included the time of thealleged slack in businessDuring this period, April 1 to December 12, 1958,according to uncontradicted and credited evidence, Respondent hired 51 employees,laid off 45 employees, and 8 employees voluntarily quitThus at the end of thisperiod the payroll carried only two less employees than it had at the beginning, whichraises serious doubt whether business conditions had anything to do with the layoffof any employees during this period.The record established that prior to the union campaign, in an effort to keep itsemployees working and receiving wages during slack times, the slack departmentwould reduce the number of hours of its normal 491/2 hour workweek (from 491/2hours to 40 hours to 32 hours) and/or would get some employees transferred toother departments then in need of men.Most of the 21 named in the complaintand in the footnote were laid off without any effort to get them transferred, andsome of them when laid off were still working a 491/2- or 40-hour week, althoughothers in their department may have been on a reduced schedule.When employees were laid off prior to the union campaign they were customarilycalled back to work in a few days or a few weeks. In the case of the 21 namedin the complaint and in the footnote, none have ever been recalled even though theyhave been "laid off" for "lack of work" for months and months-some for nearly ayear.While keeping these employees in a layoff status, some of whom had workedfor Respondent for many years, were well thought of by Respondent as employees,were obviously well-qualified workmen, and had never been laid off before.Re-To be noted in this connection is that although Way testified he personally partici-pates very little in hiring or firing employees, lie participated in the severing of 16 ofthe 25 named in the complaint7Dwight Andrews, Harold Bander, Gary Bell, Lowell Bell, Ronald Bell, Jessie Berry,Buil'Coftee, Robert Dailey, Elwin Gale, James Gentiv IIarry _llaggard. Edwaid Heineman,RussellHickson, Lloyd Huddlestun, Alphca^,, Jordan, James Ott, Cathie Parker, BozoPetrovic, Bernard Scribner, Warren Thomas, Byrd Wolfe. 140DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent has employed many new employees-in fact, 88 new employees betweenApril 1, 1958, and the heanng herein in May 1959.Foreman Frank Roberts testified in substance that on the average it would takea man about a week to learn a new job in the assembly of cranes.Foreman Kunzetestified that it would take an employee about a week to break into the front endassembly job on truck bodies which Daniel Wells performed before his discharge.Kunze testified that it would take an average man only 11/2 weeks to learn certainadditional duties which one Atherton performed.Superintendent Ross testified thatto become proficient it takes the average man 3 or 4 weeks on a job in the plant.From this testimony I conclude that with the exception of some highly skilled jobs,most jobs in the plant could be learned by an average employee in a week or two.From this it follows, and I find, that if Respondent had not been motivated againstkeeping employees sympathetic to the Union it would have offered them many jobsotherwise filled by new employees.Respondent's fiscal year runs from November 1 through October 31.Despite therecession in business generally during 1958, during its fiscal year November 1957to October 31, 1958, Respondent's income from sales exceeded the same figure foritsprevious fiscal year.Although the sales of cranes, crane parts, truck bodies,and body parts were below the level of the previous fiscal year, this was over-balanced by the sale of air-conditioning equipment from the Delaware plant, whichbegan in April and continued each month through October 1958.2The "layoffs" in the crane department and the failure to recall ShoafOf those named in the complaint, seven were discharged from the crane depart-ment by Foreman Frank Roberts.Dwight Andrews, Lowell Bell, and RussellHickson were discharged June 20, 1958, and Jessie Randall Berry, Elwin Gale,Alpheas Jordan, and Cathie Parker were discharged December 1, 1958.As has been seen earlier in this report, Roberts knew from conversations withAndrews and Lowell Bell that they had signed union cards, had attended unionmeetings, and were in favor of the Union.On the entire record there can be nodoubt, and I find, that Respondent also knew that Hickson was sympathetic towardthe Union. In fact Hickson signed a union card, attended two meetings, and triedto persuade three other employees to sign cards.ThatWay knew of Hickson'sinterest in the Union was indicated by Way's remark to Hickson, a very honestand credible witness, about 2 weeks before his layoff, that-Here is what we are trying to doSometimes a man makes a mistake,but whenitcomes to a good man, sometimes we cannot let him go..We aregoing to pick out the best men we got and the rest of them can go. [Emphasissupplied.]Nor is there any doubt that Roberts and Way knew that Berry, Gale, Jordan, andParker were in favor of the Union and assumed they had voted for the Union inthe election.On the blacklist Gale, Jordan, and Parker were marked "U" andBerry was marked "? " Roberts' interrogations of and threats to these employeeshave been seen above, as well as Berry's reply that the latter had signed a unioncard and attended a union meeting.Thus, Roberts knew that all seven of theseemployees were sympathetic to the Uniona.Dwight Andrews worked for Respondent some 7 years and had never beforebeen laid offHe made parts for cranes and also dies and fixtures for the air-conditioning department.He did all of this work under Foreman Frank Roberts.According to his credited testimony, at the time of his discharge Andrews had about2 or 3 weeks' work ahead of him and he was working a regular 491h-hour week.Andrews had signed a union card early in the campaign, had attended union meet-ings, and had persuaded several employees to sign cardsRespondent's testimonydid not state the basis of selection of Andrews for layoff on June 20, instead ofsome other employee.b Lowell Bell started workine for Respondent in September 1951, was away onmilitary service for 4 years, returned to Respondent in June 1956 and continueduntil his discarge June 20, 1958He was an assembler on the assembly line inthe crane division under Frank Roberts his last 2 years In 1956 when work wasslow in cranes Bell was transferred temporarily to the construction crew for 3 or4 months In the spring of 1957 when work was slow in cranes he was transferredtomaintenance work on company machinery for about 2 months.According toBell's credited testimony, when he was laid off there was at least 2 weeks' workahead of h,m on his iobRespondent's testimony did not state the basis of selec-tion of Bell for layoff on June 20, instead of some other emnlovee; nor did itestablish that Thomas Hartley, who succeeded to Lowell Bell's job, was more UNITED STATES AIR CONDITIONING CORPORATION141competent than Bell.Hartley was younger in seniority than Bell, and on Way'sblacklist Hartley was marked "No," meaning against the Union.c.RussellHickson worked for Respondent for about 6 years prior to his dis-charge June 20, 1958.His principal job was assisting in the assembling of cranesbut he also performed such other jobs as building air hoses, and doing some spotwelding and mechanical work, always under Foreman Frank Roberts.He hadnever before been laid off.He credibly testified that at the time of his layoff andfor quite awhile before that he had been working 491/2 hours per week.He signeda union card early in the campaign, went to two meetings, and tried unsuccessfullyto persuade two or three other employees to sign cards.Construed in the lightof the entire record, Way's comment to Hickson about 2 weeks before his dis-charge, quoted above, amounted to a statement that Way was overlooking Hickson'sunion sympathies and activities and was going to try to keep him employed never-theless.Hickson declined the proffered job because it was too heavy for him.Re-spondent's testimony did not state the basis of selection of Hickson for layoff onJune 20, instead of some other employee; nor did it prove that James Coffee, whosucceeded to Hickson's job, was more competent than Hickson, who was obviouslyconsidered a good worker.Although Coffee was older in seniority that Hickson,it is also a fact that on Way's blacklist Coffee was marked "No," meaning againstthe Union.According to company records, laid off simultaneously with Andrews, Bell, andHickson, from the same department, was Farnum Smith, whom Roberts believed,according to Roberts' testimony, to benotin favor of the Union. Smith was recalledto work in Roberts' department on November 20, and on December 1 was trans-ferred to the blower department instead of Berry.AltonWalker, whom Robertsmarked "No," meaning against the Union, on the blacklist, was called into Roberts'department from layoff status on July 14, 1958, instead of Andrews, Bell, orHickson, allegedly because Walker knew more jobs than they did.According tothe credited testimony of Roger Shoaf, at this time Shoaf taught Walker someoperations he didn't know.Following a conversation between President Way and Roberts at the initiativeofWay, at quitting time on Friday, June 20, 1958, Roberts got the addressand telephone number of each of his employees (about 19 in number) and toldthem there would be no further work until further noticeAs a result of a furtherconversation withWay the following day, Saturday, the entire department, exceptHickson, Smith, Bell, and Andrews, was contacted over the weekend by Robertsand reported for duty on the following Monday or shortly thereafterAgain on December 1, 1958, following a conversation with Way, Foreman Robertsassembled his department and announced that all were to be laid off, that Berry,Gale, Jordan, Parker, and Walker were laid off as of that day, that the rest hadjobs to finish which would take a few days, at the conclusion of which they wouldall be laid off. In fact only the five were laid off-Berry, Gale, Jordan, Parker, allof whom were known by Roberts to be against the Union.Walker was calledback to work January 5, 1959.The other four have never been called back.d. Jessie Randall Berry was a welder with 14 years' experience at his tradewho had worked for Respondent as a welder for some 8 years doing all kinds ofelectrical and acetylene welding.Berry wended parts for cranes, including bumpers,the rear section, the steering box, shaft and universal joints and wheels, andsteering wheels.When work was slack on his regular job he was customarily sentto the blower department to work on a custom job there making piledrivers.8Alsohe had assisted with some welding sheetmetal work, which work he had regularlydone the first 3 years of his employment with the Company.The very day ofBerry's discharge, December 1, Respondent hired a new welder, Paul Sabms, Jr.,to work in the blower department.The morning of Berry's discharge Berry wentto the blower department and saw Sabins welding sheet metal work, the same typeof work that Berry had on occasion done. Some 10 days before Berry's discharge,on November 20, Farnum Smith, a welder, was recalled from layoff and put towork in the blower department working on piledrivers, the same custom workwhich Berry had performed.Berry had last done work in the blower departmentsome 2 or 3 weeks before his layoff. Smith was a much younger man in senioritywith the Company than Berry, as was, of course, Sabins.No convincing reasonwas adduced as to why Berry was laid off instead of being transferred to the workthat either Smith or Sabins or both were doing after December 1. Berry crediblytestified that at the time of his discarge there was no shortage of work that he was8Misnamed power drivers at one place in the record 142DECISIONSOF NATIONALLABOR RELATIONS BOARDdoing on his regular job. In his testimony Foreman Roberts admitted that Berrywas qualified to do the work which Smith was sent to do in the blower department.A few days after his discharge Berry went back to the plant and had a discussionwith Foreman Roberts.According to the credited testimony of Berry,I asked him, what the story was on the lay-off and he told me that he just didn'tunderstand all that was going on, that he though that Glenn Way made onebigmistake when he fired Danny Wells and he knew why-he could under-stand why Tink Martin was laid off, but myself and the rest of the fellows,he just didn't understand it.e.Elwin Gale worked for Respondent for about 4 years from 1942 to 1946 andabout 8 years from January 1950 until his "layoff" on December 1, 1958.Duringthese 12 years of employment he was laid off only once, in May 1958 for 1 or 11/2days.He was an assembler and subassembler on cranes, having to do with theassembly of the front section and running gears of the crane.He assembled therunning gears, including the brake and differential into the front section, andapparently later he assembled the wheels and the steering apparatus.He did arcand acetylene weldingOn assignments earlier in his employment for Respondenthe had spray painted, had done construction work on the outside crew, had loadedcars, had worked on roofing, had done odd jobs. In May 1958 he took a 1-monthleave of absence to help a carpenter build two homesOn December 1, 1958,the witness had taken the afternoon off.That evening Foreman Roberts came tohis home and told him that he was laid off for lack of work, that more would belaid off when they finished their workThere was no discussion of another jobassignment for Gale, and the record does not show that Respondent made anyeffort to find such an assignment for Gale, whose work record with Respondentshows him to have been,an old employee capable of learning and performing manyfunctionsGale has never been recalled.During the union campaign Gale signeda union card and went to four meetings. Foreman Roberts admitted that Galewas a good worker and Roberts stated that he holds Gale in high esteem as aworkman. Gale was an impressively honest witness.f.Alpheas Jordan worked for Respondent for almost 6 years, working as a janitorand odd job man. For a year or two he did chipping and grindingHis last 6months he did sandblasting and painting. In his earlier employment he frequentlyunloaded steelHe signed a union card in April 1958 and went to three or fourunion meetings.He talked in favor of the Union in the plant.The day after Way'sdinner for employees a week before the election, which Jordan had not attended,Foreman Frank Roberts remarked to Jordan that he had seen him at the dinner.Jordan replied that he had not wanted to go. Roberts replied that that did not helpJordan any.This remark of Roberts caused Jordan to begin to think:Well, I thought that somebody had told Mr. Way I was for the Union.Whenhe told me it didn't help me any, I couldn't figure out what the help meant andI thought somebdy told him I was for the Union, and then after that, the talkIhad with Mr. Roberts, and Dave Rittenhouse, that if I had to just aboutchange my mind, and the time when I talked around them like that, Mr. Robertsand Dave Rittenhouse, they told me to go over there and Mr. Way. . . aboutchanging my mind because he had did me some favors. . . . about being forthe Union.As a result of Roberts' remarks Jordan called on Way at the latter's office on theSunday before the election. Jordan said to Way,I am from the coal field and always for organized labor . .. but I have beenhere just about 6 years and I never did push any union on the job because Iknow that you didn't want it because you had did me some favors, and myconscience wouldn't let me push any union on your job when I know that youdidn't want it.Way told Jordan "to go over there and talk that around the rest of the boys."Way also told him that he would give Jordan credit for being honest in telling Waythat Jordan was in favor of organized labor.On previous occasions when work was slack Jordan would be moved to other jobssuch as sweeping, delivering parts, grinding, smoothing up cranes, sanding themover.Frequently when his work was nearly caught up, Jordan would be assignedwith Cathie Parker, the overhead crane operator, to straighten up and neaten upthe steel pile.Jordan estimated there was 3 weeks' work ahead of him straighteningup the steel pile at the time he was laid off. Foreman Roberts admitted that workcan always be done on the steel pile, that it can always be reduced in bulk and putin better order. UNITED STATES AIR CONDITIONING CORPORATION143g.Cathie Parker, aged 60, had worked for Respondent for some 15 years prior tohis December 1 "layoff," and had never before been laid off except for 1 week some8 or 10 years previously.His last 2 years he was the operator of the overhead cranewhich ran on tracks from one end of a big bay to the other and serviced all de-partments in the crane department building.He signed a union card in April andattended four meetings.He credibly testified that at the time of his layoff therewas work on the steel pile which he and Jordan could have performed.Duringhis last 2 years he worked about one-half his time painting and cleaning parts.Afterhis discharge a boy just out of high school named Dalton, who had been hiredSeptember 12, 1958, as a crane test driver, was used to run the overhead crane inthe place of Parkerh.The record contains sales records but no production records.Respondentadmitted that in cranes and crane parts production and shipment did not necessarilycoincide; and that it is possible to stockpile cranes and crane parts.Although inthe summer months of 1958 the sale of cranes and crane parts was slack, the recorddid not establish how many cranes and parts were actually produced during thisperiod and Respondent's proof did not establish that it was necessary to make sevenpermanent layoffs of old employees on June 20,and December 1.Nor did Respondentexplain why it felt necessary on each occasion, the first time on a Friday and thesecond time on a Monday, to announce the layoff of the entire crane division andthen in fact sever only a handful.The fact that both these actions were initiatedby President Way suggests, on the entire record, that he wished to make the layoffsappear more needed than in fact they were, as a coverup for ridding himself of someof the union adherentsAssuming that some layoffs in the crane department were justified, Respondent'stestimony as to the basis of selection of those laid off was spotty, somewhat con-flicting, revealing, and altogether unconvincing.Way testified that in reductions inforce seniority governs if all other factors are equal; that many other factors areconsidered, including whether employees do their work well, their attitude, theircooperation, the quality and quantity of their work.Way said nothing about howmany jobs the employees considered could perform.Roberts testified that in addi-tion to seniority, a man's ability to do one or more kinds of work, his work habits,whether he is regular, whether he is a good employee, are the elements considered.Way testified that in these two layoffs Roberts selected the employees to go andWay approved Roberts' selections.Contrariwise Roberts testified that on eachoccasion-on the second occasion for 2 hours-he and Way discussedeachemployeein the department and decided which ones to keep and which ones to lay off. Roberts'testimony is credited.Although Roberts told Way that Gale was a good worker and that Roberts heldhim in high esteem as a workman, Respondent's alleged reason for laying off Galewas that he could not do the work of some other employees on the assembly ofcranes, whereas some of those who were kept could perform Gale's job.Gale hadworked for Respondent for many years and obviously had the capacity to learnthe other jobs in short orderAltonWalker, who had much less seniority thanGale (1 year as against 12 years), was recalled on January 5, 1959, to work onthe assembly of cranes, where presumably he performed at least a part of Gale'soperationAlthough Foreman Roberts gave lack of work as the reason in laying off CathieParker, and although lack of work was carried on the company books as the reasonfor Parker's severance, Roberts testified at the hearing that the reason for this sever-ance was because Parker was careless and not safe in the operation of the large over-head crane-a 10-ton crane running on a track nearly 400 feet long.Roberts testifiedthat Parker was laid off not because of lack of work but because of his eyesight andhis judgment.In substance Respondent's testimony contended that during the periodthat Parker had operated the overhead crane, and particularly the last 6 or 8 months,he had had one accident and several near misses.The accident had occurred 5 or 6months before his discharge and Respondent had not then discharged him for it.Thereafter he continued operating the crane every day.Roberts testified that severaltimes he requested Way to let him discharge Parker and each time Way vetoed theidea.Under the circumstances of this case I conclude that Parker was laid off notfor the accident or any near misses or poor eyesight or poor judgment in the handlingof the crane, and that all these alleged reasons were mere pretexts for getting rid ofa union adherent.i.Upon the above evidence and considerations and upon the entire record con-sidered as a whole, I believe and find that Respondent used "lack of work" as anexcuse or 'Pretext for ridding itself of union adherents in the crane department andthat the real reasonf or laying off Dwight Andrews, Lowell Bell, Russell Hickson,JessieRandall Berry, Elwin Gale, Alpheas Jordan, and Cathie Parker was to rid 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDitself of these known union sympathizers in order to discourage further membershipand activity in the Union and, in the case of Berry, Gale, Jordan, and Parker, toprevent the Union from seeking or winning another election a year after the electionof September 30, 1958, Respondent thereby violating Section 8(a)(3) and (1) ofthe Act.Roger Shoaf worked for Respondent under Frank Roberts from June 1957 until,at his own request, he was granted a leave of absence on July 18, 1958, in order to beable to accept another job yielding more money.On Monday, October 27, 1958, hewas laid off from the other job and that evening called on Frank Roberts at his homeand applied to return to Respondent.Roberts replied, according to Shoaf's creditedtestimony, that he could return to work the next morning and that he would be work-ing on the drill press which Tink Martin had been working on until his layoff theprevious Friday.Shoaf told Roberts he could not come to work until noon becausethe following morning he had to go out to where he had been working and pick uphis toolsThat was satisfactory to Roberts. It was then that, as has been seenbefore, Roberts asked Shoaf how he felt about the Union, Shoaf replying that hewas in favor of the Union at Respondent and that he had signed a union card.Shoaf credibly testified, "By the look on his face, he didn't realize that I was for theUnion.He was astonished, by the look on his face, that I was for the Union " Thefollowing morning Shoaf drove 18 miles, picked up his toolbox, and returned to hishome to get ready to go to work for RespondentAt that point he was informedby his wife that Roberts had called and wanted to talk with him.He thereupon tele-phoned Roberts who said that Roberts had talked to Mr. Way and that Mr Waysaid he did not need Shoaf.One day after that Shoaf met Roberts uptown andRoberts told him that he was "awful sorry he had to make that phone call." Shoafdid not return to work at Respondent.Roberts had a different version of this con-versation, which, under all the circumstances of this case, is not credited.Robertsvolunteered that Shoaf is a very good worker.On the entire record I find that onOctober 28, 1958, Roger Shoaf was not hired or rehired or recalled by Respondentbecause of his sympathy for the Union and in order to discourage membership andactivity of its employees in the Union, Respondent thereby violating Section 8(a) (3)and (1) of the Act.3The failure to recall Robert DaileyRobert Dailey worked for Respondent for some 9 years prior to his layoff onFebruary 17, 1958He worked in the machine shop under Foreman Ralph Courter.Dailey ran engine lathes, turret lathes, nailing machines, saws, drill presses.Duringone period he worked for some 3 years on a night shift as a "catch all," whichrequired him to operate all the machines from time to time.At the time of his layoff in February Courter told Dailey that his layoff would betemporary.Courter testified that he told Dailey this because it was PresidentWay's decision that Dailey should be temporarily laid off and not permanentlysevered-although Courter had urged the latter course upon Way on the ground thatDailey was a substandard machinist.At the suggestion of Charles T. Martin, Dailey presented himself at the polls atthe September 30 election and was permitted to vote on challenge, after whichas he was getting into his car in the company parking lot he was approached byand had short conversations with Russell Hickson, and the Union's principal repre-sentative,Frank DonleyAs has been seen earlier in this report, several days after the election ForemanCourter said to employee Terry in substance that as Dailey had been called in tovote by the Union, Way had had Dailey taken off the payroll. In testifying Courteradmitted that the day after the election he heard the "boys" talking about Dailey'shaving voted.Courter admitted also that he heard that Charles T. Martin hadcalled Dailey and told him to come in and voteThat Dailey was carried as a temporary layoff was shown by the fact that theCompany paid him his annual vacation pay for the vacation that the other employeeswere given the last week in August.Further, during the summer months Respondentcontinued to carry Dailey as one of the insured persons under Respondent's groupinsurance planSometime during October 1958, Dailey returned to the plant and talked withCourter about returning to workCourter told him Dailey would have to seePresidentWav.On this record, why Courter told Dailey this can be explainedonly because Courter must have known that, in the eyes of President Way. Daileyhad been tainted with the union brush.Further,Courter testified that heknewwho had signed union cards.During the summer Dailey had signed a union cardand had attended two union meetings. UNITED STATES AIR CONDITIONING CORPORATION145When Dailey asked Way if he would be coming back to work in the near future,Way replied that he definitely would not be.Then Dailey talked with Ruth Sheehe,an office girl in charge of insurance for the Company,who told him that the Com-pany would no longer carry hun as one of the insured persons under the Respondent'sgroup insurance plan.After Dailey's reapplication for employment in October the next person employedin the machine shop was John Hetrick,who was hired January 12,1959, instead ofrecallingDailey.Upon the above evidence and the entire record considered as awhole, I believe and find that Dailey was not recalled on January 12, 1959, despitehis 9 years' employment with Respondent,because he had signed a union cardand had voted in the election at the suggestion of Charles T. Martin, Respondenthoping by this failure to recall Dailey to discourage membership and activityin the Union and to prevent the Union from seeking or winning another election,Respondent thereby violating Section 8(a) (3) and(1) of the Act.4.The layoff of the outside construction crewRespondent had an outside construction crew which built at least two buildingsfor Respondent,including the air-conditioning building.This crew started buildingwhat was called the East Building,was taken off that to construct the air-conditioningbuilding during the last several months of 1957 and the first several months of 1958,and then in the summer of 1958, was returned to work on the East Building, whichthey were working on at the time of the election of September 30, 1958.Of the 12men listed on Way's blacklist as on the construction crew just before the election,as has been seen above, Slater marked four against the Union,four in favor of theUnion, and four neutral,but leaning against the Union; and Way converted these intosix in favor of the Company and six in favor of the Union. These figures includedForeman Slater himself, who was marked against the Union.Upon orders ofPresidentWay, on October 10, 1958, six of these employees were laid off,one wastransferred into the plant the same day,and five, including Slater, were kept onoutside construction work.In previous years, it had been Respondent'spractice to keep the constructioncrew working outside throughout the winter whenever weather permitted it, andto give the crew temporary work inside the plant doing maintenance work, orcleaning parts,ormaking installations,or painting,or cleaning up, when weatheroutside did not permit outside work.On October 10, 1958, the construction crew was working inside the East Buildingdoing such work as painting,scraping paint, plumbing,installing lights, etc.Ad-mitting that work on this building was not finished, Respondent's principal defenseto the layoff of these six employees was that Respondent was just completing thepaying off of a number of financial obligations amounting to about$1million, andso President Way decided in substance to discontinue work on construction.How-ever, after the layoff, some of the men continued working in the East Building andsome of the construction crew were used, apparently for several months, to installcranes in the new air-conditioning building, from which I conclude that there isno connection between the paying off of the large indebtedness over a period of ayear prior to October 31, 1958, and the layoff of six employees from the constructioncrew on October 10, 1958.Retained at the time of the layoff were Slater and the three employees(DonaldFisher, Fred Terry, Emory James)who had been marked against the Union on theblacklist.One of these, Terry, was immediately transferred to a job inside theplant.Fisher,who had worked for Respondent for only 2 months,was retaineduntilDecember 12, 1958, when he was laid off, only to be reemployed by ForemanCourier in the machine shop on January 28, 1959.9 Emory James continued inthe construction crew for an indefinite period of time, and then was transferredto the Shear department in the truck body division,where he was working as ofMay 1, 1959. Retained also at the time of the October 10 layoff were Lester Henry,marked "U" on the blacklist,and Jack Miller,marked"NA" on the blacklist.Slater testified that these were good workers and that in addition,Henry had sixchildren,which overbalanced the fact that he was marked for the Union.Laid off on October 10 were three of the four employees marked"U" on theblacklist-Ronald Bell, Bozo Petrovic, and Heinrich Reintjens.Laid off also werethree employees originally marked"NA" on the blacklist-Harold Bauder, Harry(Vollie)Maggard, and Fred Lash,Jr.Lash was a new employee, having been hired9 At one of Way's dinners for employees the week before the election,Way introducedFisher, a new employee who spoke for a few moments against the Union. 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly 2 months before, whereas Bauder had worked for Respondent since April1957, and Maggard had worked for Respondent since September 1956.The complaint alleges that Bauder, Bell, Maggard, and Petrovic were terminatedin violation of the Act.Bauder had signed a union card in May, and, as has beenseen above in this report, about a week before the election Slater asked him howthe men in the construction gang felt about the Union, and Bauder replied that hethought most of them were in favor of the Union. Ronald Bell signed a union cardinApril, attended union meetings, and told employees on the construction crewthat the Union would help the shop and would raise wages. Petrovic talked withhis fellow workers in favor of the Union, saying that it would bring better pay,which he needed.He told employees and Slater that the hat he was wearing was aunion hat.Maggard had signed a union card and attended about seven union meet-ings.He had worked on the construction crew for only a few months. Prior tothat, during most of his 2 years' employment, he worked in the crane departmentperforming some five to eight functions, and also worked in the truck body di-vision, performing several functions.Bell had worked for Respondent for some2 years and Petrovic for some months over 1 year.At the time of the October 10layoff, lack of work was given the employees as the reason.Consideration of the above facts, in the light of the entire record, leads to theconclusion that Bauder and Maggard were the two employees originally markedneutral but leaning against the Union by Slater, who were converted by Way intobeing in favor of the Union.Assuming this to be true, of the six employees laid offon October 10, five of them were considered for the Union on the blacklist andone was a brand new employee with only 2 months' seniority.All of the otherfive had worked for Respondent for at least 1 year, and some of them for 2 yearsor more.Lack of work was given as the reason for the layoff, although work re-mained to be done.Neither Bauder, Bell, Maggard, nor Petrovic were offeredjobs elsewhere in the plant.Upon all of the above considerations and upon the entire record considered asa whole, I believe and find that Bauder, Bell, Maggard, and Petrovic were selectedfor layoff by Respondent because of their actual or suspected union activities andsympathies and in order to discourage further membership or activity in the Unionand to prevent the Union from seeking or winning another election a year after the1958 election.By selecting these four employees for layoff for these reasons andpurposes, Respondent violated Section 8(a) (3) and (1) of the Act.5.Layoff and failure to recall Gary BellGary Bell, aged 18 or 19, worked for Respondent from April 9, 1958, until hislayoff September 16, 1958, with the exception of a layoff period of about a month,from about the middle of July to about the middle of August.He moved partsfrom the stockroom or from where they were fabricated to the assembly line inthe truck body division, under Foreman Kunze and Superintendent Ross.As hasbeen seen earlier in this report, in about the last week in August, after Bell's returnfrom layoff, Kunze asked Bell what he thought about the Union and Bell repliedthat he thought it would be a good thing because it would give him a boost inwages.Kunze then replied that he knew that Bell's two older brothers, with whomBell rode to work, were strongly in favor of the Union.Gary Bell was "laid off"September 16, 1958, by Foreman Kunze, allegedly for lack of work, Kunze tellingBell that he would be recalled when work picked up.Although work has pickedup, Bell has never been recalledAlthough normally the severance slips were madeout by the foreman, in this case the foreman only signed his name to the severanceslip and somebody else-Superintendent Ross thought it was in Ross' own hand-writing-filled in the rest of the form including the statement that Bell was beinglaid off for lack of work. Respondent's defense failed to explain why or how thiscase differed from the normal situation such as to demand the attention of boththe foreman and the superintendent in laying off a young boy from one of the leastskilled jobs in the plantRespondent contended that although Bell was told he was laid off for lack ofwork, and although this reason was carried on Respondent's books as the reasonfor the severance, the real reason for the discharge and failure to recall Bell whenwork picked up was that he was an unsatisfactory employee, that he was slow,immature, and a playboy. If such things were true about Bell it appears highlyprobable to me that Respondent would have discussed these matters with Bell, whoto its knowledge was a young boy when it had employed him just a few monthsbefore in an effort to improve him and convert him into a satisfactory employee,which his two older brothers evidently were.This Respondent did not do.Thisfailure, together with Repondent's failure to deal honestly with Bell when it severed UNITED STATES AIR CONDITIONING CORPORATION147him, considered in the light of the entire record as a whole, convinces me thatRespondent's defense is unworthy of credence.Upon the entire record I believeand find that Gary Bell was selected for layoff and was severed on September 16,1958, because of his suspected union sympathies and the known sympathies ofhis two older brothers, one of whom had already been severed and the other ofwhom was about to be, and for the purpose of discouraging membership or activityin the Union and of defeating the Union at the September 30, 1958, election,Respondent thereby violating Section 8(a)(3) and (1) of the Act.6.Layoff of Bernard ScribnerBernard Scribner worked for Respondent for some 5 years between July 1953and his layoff on October 13, 1958.Mostly he worked in the truck body divisionalthough at times he performed functions out of it.On previous occasions whenwork in the truck body division was slow he had been transferred out of it andthen returned when work picked up. In the truck body division he worked towardthe end of the "milk body line," doing final assembly work, performing such func-tions as welding, spray painting, "fixing up anything that would be wrong withthe trucks as they come down the line."His foreman was Robert StoneOtherjobs Scribner had performed involved construction work, spot welding, light weld-ing, metal finishing, and unloading boxcars full of lumber.Scribner's conversations with Foreman Stone, from which Stone undoubtedlylearned of Scribner's sympathy for the Union, have been given earlier in thisreport.Counsel stipulated that Foreman Stone would have testified (he was theone who had the heart attack during the hearing) that "I believed Bernard Scribnerwas for the Union from general conversation which I heard in the shop. I believedhim to be an active union supporter " Stone would have testified further that onthe list of names Superintendent Ross gave him he put a "?" against Scribner'sname and wrote nothing against the other names on the list; that Ross reviewedthe list with Stone and put all the rest of the marks on the list, which is in evidence.Ross changed the "?" against Scribner to a "U," put a question mark before RalphSelby, an "A" before each of the other names on the list-there being 25 names onthe list.Thus as Ross handed the list to President Way it had only Scribner'sname marked with -a U, 1 question mark, and 23 A's. Superintendent Ross testifiedin contradiction of Stone that he knew Scribner was for the Union, not because anyforeman told him that but because "I seen that on the list." In nonchalant self-contradictionRoss then immediately added that he got his information aboutScribner from general conversations between himself and the foremen but that hedid not believe that the name of Scribner had come up in any conversation. Inany case the record established conclusively that both Superintendent Ross andForeman Stone knew or thought that Scribner was the only solid union man inthe group of 25 employees in which he worked. In fact Scribner had signed a unioncard in July, and shortly before the election Scribner told Stone that if all theemployees who had signed union cards voted for the Union the Union wouldwin the electionScribner was laid off October 13, 1958, allegedly for lack of work, which was thereason carried on the books of the Company.At the time of his layoff therewere at least two employees in this group of 25 younger in seniority than Sciibnerwhose work Scribner was then capable of performing according to his uncontra-dicted testimony. In addition there were eight other employees in the group whowere younger in seniority than Scribner and who were retained when he was laid off.Stone would have testified in substance that Scribner was laid off at his ownrequest after Stone had discussed the matter with Ross.Making no allusion to thisalleged conversation with Stone and with no suggestion that Scribner was laidoff at his own request (which Scribner credibly denied) Superintendent Ross statedthe reason as being that there was no work for Scribner and that Ross did notconsider looking for another spot for Scribner because Scribner had alreadyworked on numerous jobs and was never satisfied with anything they ever puthim on. Scribner credibly testified that his job performance always met all require-ments and that he was never criticized adversely.Upon the above considerations and upon the entire record considered as a wholeI believe and find that Scribner was selected for layoff and laid off on October 13,1958, because of his actual and suspected union sympathy in order to discouragemembership and activity in the Union and in order to prevent the Union fromseeking or winning another election, Respondent thereby violating Section 8(a)(3)and (1) of the Act. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARD7.The layoff of James Gentry and Edward HeinemanEdward Heineman was a machine operator and James Gentry a machine operatorhelper in the fabrication department of the truck body division under SuperintendentBurdett Ross and Foreman Leonard Lautenschlager.They were not a team onthe same machine.The fabrication department fabricated parts for all threedivisions of the Company-truck body, crane, and air-conditioning-the majorportion of its work being for the truck body division.Gentry signed a union card about July 1, 1958, and attended three or fourunion meetings.He carried union cards in the shop and tried to get the operatorhe worked with, George Murfield, to sign a card-evidently without success.During about the first week in September, Foreman Sealey, of the truck bodydivision, heard Gentry talking in favor of the Union to several employees.Heine-man talked in the plant in favor of the Union.The blacklist for the fabrication department included the names of 15 employees,of whom 1 was marked with a "?," 4 were marked with a "U," and the rest, 10in number, were maked "A."Gentry and Heineman were in favor of the Union.Superintendent Ross laid off Heineman and Gentry on October 17, 1958, tellingthem that they were laid off because work was slowing up. Lack of work wascarried on the company books as the reason for these severancesAlthoughthe sales of truck bodies and body parts in October were the lowest of any monthin 1958 ($124,118), the sales of these items the following month, November,were the second highest of the year ($244,586).On previous occasions whenwork had been slow, Gentry had been transferred temporarily to other workRe-spondent did not prove how long in advance of sales production orders wereissued to, and work was scheduled in, the truck body division, but it seems highlyunlikely to me that Respondent did not know as early as October 17 that itssales the following month-and indeed the following several months-wouldconsiderably raise its level of production in October and the preceding 2 months.On the entire record, I conclude that Respondent did not prove the necessity oflaying off two men from fabrication in the milk body division on October 17, 1958.As has been seen above in this report, some 2 weeks before the layoff of Heine-man and Gentry, Lautenschlager had told Charles T. Martin that he had informedPresident Way and Superintendent Ross that "if they intended to lay any of his menoff for union activities, they would have to do it themselves, because he wouldrefuse."When it came to laying off two of Lautenschlager's men, Ross told Lauten-schlager to do it and the latter refused, so Ross did it.The testimony of Ross andLautenschlager attributed the latter's reluctance to an occasion several years beforewhen Lautenschlager had laid off an employee and a few days later another com-pany supervisor hired him back.The affidavit Lautenschlager gave the fieldexaminer indicated that Lautenschlager understood and distrusted the guile ofPresidentWay.The affidavit said, "I have refused to fire anyone since 3 or 4years ago when company President Way kept telling me to discharge a man andthen when I discharged him, Way hired him backSince then, I have refused todischarge anyone." It is clear that in the present instance, Lautenschlager sensedthat Heineman and Gentry were about to be discharged because they were in favorof the Union, and he wished to have nothing to do with it.In substance, Respondent's defense was that Heineman and Gentry were selectedfor layoff because they were lowest in seniority and because Heineman was acareless operator, and Gentry a slow-moving worker.Prior to the hearing, in his affidavit dated February 13, 1959, Lautenschlagersaid, "The Company pays no attention to seniority in layoff."At the hearing hetestified, in substance, that in selecting men for layoff, seniority and the competenceof the individuals considered are given about 50-50 weight.This shifting positionis typical of Respondent's defense in the treatment of seniority. In those caseswhere older Employees were laid off and younger ones retained, seniority was saidto be overridden by other factors; in those situations where the employees laidoff were younger in seniority, the latter factor was said to be the overridingdeterminant.Further, Respondent had no defined policy as to whether seniorityrelated to a division, a department, or a small group within a department.Underall the circumstances, I do not credit the defense of seniority in the selection ofHeineman and Gentry for layoff.Heineman was an ambitious young man and a hard worker, qualities Respondentvalued in its employees.However, on occasion, he was somewhat reckless andcareless in the operation of his large machine. In April 1957 a man had lost apart of an arm in this machine, but Respondent, including President Way, did notthen consider Heineman responsible for this accident, did not discharge him for it, UNITED STATES AIR CONDITIONING CORPORATION149and, insofar as the record shows, did not consider discharging him for it.Heine-man had worked for Respondent since April 10, 1956, and presumably had beenoperating this machine most of the time since that date.Despite his shortcomings,Respondent must have considered him, on balance,to be a satisfactory employee.On the entire record, I do not believe that he was selected for layoff because of theway he operated his machine.Superintendent Ross testified that he has high admiration for Gentry.Thiswas in direct contradiction of his earlier statement that Gentry was selected forlayoff partly because he was a slow-moving operator with no future in fabrication,and was not a competent worker.Under all circumstances,I do not credit thisdefense as the reason for the selection of Gentry for layoff.The entire record considered as a whole establishes,and I believe and find,thatHeineman and Gentry were selected for layoff, and were laid off, because oftheir actual or suspected union activities or sympathies,in order to discouragefurther union membership and activity and in order to prevent the Union fromseeking or winning another election, Respondent thereby violating 8(a) (3) and (1)of the act.8.Layoff of Lloyd HuddlestunForeman Carl Roberts hired Lloyd Huddlestun as a janitor in the air-conditioningdivision in March 1958,at which time,according to Huddlestun's credited testimony,the latter told Roberts that he had had a heart attack and that was the reason hewas applying for nonheavy work such as watchman or janitor.From August toDecember 1958, Roberts had Huddlestun doing part-time work in the shipping roomassisting in the crating of large and small air-conditioning units.Foreman RobertsselectedHuddlestun for layoff and laid him off effective December 12, 1958, thereason carried on Respondent's records being lack of work.Huddlestun is 62years old.Huddlestun signed a union card May 10, attended many union meetings over thenext months,talked to other employees about the Union,and persuaded at least threeemployees in the air-conditioning division to sign cards which he passed out to themduring break periods and at noontime.Huddlestun testified that as far as he knew his job performance was alwaysentirely satisfactory and thathe was criticized only once, as follows: In about Julyor August,shortly after he had passed out the cards to be signed,he spoke withCharles T. Martin in the crane department as he was going to or from the toolroomto get a bar sharpened.Shortly thereafter Foreman Frank Roberts of the cranedivision went over and talked with his brother,Foreman Carl Roberts of the air-conditioning division.Shortly thereafter Carl Roberts went to Huddlestun andsaid, "I want you to pay more attention to your business,not be talking all thetime."When Huddlestun asked him what work he had not done Roberts replied,"I simply want you to pay attention to your businesss."Huddlestun testified, "Iasked him again and that is all he would tell me and that was all that was ever said."The following morning Carl Roberts again went to Huddlestun and said"Lloyd .I don't give a damn about the Union. If you vote for it,that is your business, butIwant you to pay attention to your business."Huddlestun came down with pneumonia on November 14, was taken to thehospitalNovember 21, and was released November 29. On December 24, whenhe first returned to theplant,Foreman Roberts told him that he had been laid offas of December 12.On the blacklist Foreman Carl Roberts marked Huddlestun"U" and PresidentWay left it that way.Roberts testified that he concluded Huddlestun was for theUnion on the basis of his personal observation plus the comments of several em-ployees who told him that they thought Huddlestun was for the Union.Robertstestified that Huddlestun was open with his union activities and, in Roberts' opinion,Huddlestunwas organizing on company time. Roberts testified further thatHuddlestun is a talkative person who likes to talk about a number of subjects.Ashas been seen above, there is no rule against talking in the plant and the entirerecord establishes that there was a great deal of it by persons other than Huddlestun,including supervisors.In substance Carl Roberts testified that he laid off Huddlestun because work wasgetting slack,because sales were down,and because Roberts did not care forHuddlestun'swork anyway.Sales in the air-conditioning division were as followsfrom October through February:October $157,745; November$91,056;December$108,842;January $60,287; and February$131,180.It thus appears that sales inDecember were higher than in November,and it was not shown that what thesaleswould be in January could be foretold as early as December 12. In any577684--61-vol. 128-11 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase these figures are not convincing proof that it was necessary to lay off a janitoron December 12 for business reasons.On direct examination Roberts testified that Huddlestun's work at janitoring and atcratingwas not satisfactory. In self-contradiction Roberts testified on cross-examination that Huddlestun's work at crating was satisfactory.Although Robertstestified that he criticized Huddlestun several times for neglect of his janitorialduties, I credit Huddlestun's testimony that Roberts spoke to him only once on thesubject, as quoted above.Upon the above considerations, and upon the entire record considered as a whole,I believe and find that Roberts laid off Huddlestun because of his actual and suspectedunion activities in order to discourage further membership and activities in theUnion and to prevent the Union from seeking or winning another election, Re-spondent thereby violating Section 8(a)(3) and (1) of the Act.9.Layoff of Warren ThomasWarren Thomas, an experienced welder who had had 4 years' experience weldingduring a recent war, worked for Respondent in the air-conditioning division fromMarch 17, 1958, until his layoff December 12, 1958.His principal job was silver-soldering copper coils for air conditioners.In addition sometimes he electric-weldedframes and also worked in the fan assembly, assembling and welding fans.Thomas signed a union card in July, attended two union meetings, and talkedin favor of the Union with other employees.As has been seen above in thisreport, about a week before the September 30 election Carl Roberts told Thomasthat if the Union got in, Way would close the plant or move it away, because hewould not pay union wages.During the summer of 1958, a summer employee (otherwise a student) who wastime-studying Thomas' job told Thomas that he was faster than a number of theothers were.When one Lester Martin, who was a foreman until he began doing time studieson a full-time basis in early October 1958, was time-studying Warren Thomas' jobin late October, he allowed Thomas 100 percent efficiency, which is a good rating.Martin testified that Thomas' performance was up to standard.Thomas was laid off by his immediate foreman, Joel Nelson, who, when askedthe reason, told Thomas that "Roberts [meaning Carl Roberts] said it was lackof work."Thomas credibly testified that at that time there was at least 2 to 3 days' workahead of him.At the time of the selection of Thomas for layoff there were atleast four younger men in seniority than he, but not younger by very much, inhis department who did work similar to his.At that time the department andThomas were working a 9-hour day, which meant a 491/2-hour week, Respondent'snormal maximum workweek, which fact does not suggest lack of work in thedepartment.Carl Roberts testified that on December 12 it was necessary to lay off somebodyin the coil department because of lack of work.As, for reasons given above in theconsideration of the discharge of Lloyd Huddlestun, this conclusion was not proved,I do not credit it.Admitting that Thomas was a very good welder, Roberts testifiedthat he selected Thomas for layoff for two reasons, because he was dissatisfied, andbecause he was handicapped in that he had only one arm. Later in his testimonyRoberts admitted that other employees in the department-indeed, most of them-were dissatisfied, and many of them made complaints, the chief complaint evidentlybeing that the employees wanted to go on to piecework.As to Thomas' handicap,Roberts hired Thomas only about 9 months before.The record being silent con-cerning any accident to Thomas during his 9 months' employment with Respondent,itmay be presumed that Thomas had had his handicap during all of his employmentunder Roberts, during each day of which Roberts had not discharged him orselected him for layoff because of his handicap.Roberts testified that Thomas askednot to be assigned to any copper-cutting equipment.On rebuttal Thomas deniedthis and he and another employee who worked near him, William Hesson, bothtestified that in fact Thomas did cut copper.Their testimony is credited.One dayin about November Foreman Courter came upon Thomas sitting on a box doingnothing.He was resting a moment after a strenuous period of work.Thomas hadjust been timing himself and he had just completed the soldering of 480 connectionsin less than an hour-which, according to Thomas, was about 11/2 hours' work.Courter asked Thomas something about his work and Thomas replied with a"bright remark."Courter quoted Thomas to Carl Roberts, who testified thatThomas' attitude as shown on this occasion was a factor in his selection of Thomas UNITED STATES AIR CONDITIONING CORPORATION151for layoff.Roberts never discussed this episode with Thomas; if he had, he wouldundoubtedly have seen it in a different light.Thomas was the one employee marked "NU" by Carl Roberts on the blacklist,which presumably was construed by President Way as indicating Thomas was infavor of the Union-Way, as has been seen earlier in this report, having convertea18 "A's," 4 "U's," 1 "NU," 3 "NA's," and 14 "N's" into 30 for the Company and13 for the Union.Thomas was well qualified to do the work performed by Camdon Snyder, hiredNovember 25, 1958, and by Paul Sabins, Jr., hired December 1, 1958.Upon the above considerations and the entire record in the case I believe andfind that the reasons asserted by Respondent for the layoff of Thomas were merepretexts and that the real reason for the selection and layoff of Thomas was hisactual or suspected union sympathies and activities, in order to discourage furthermembership and activities in the Union, and to prevent the Union from seeking orwinning another election, Respondent thereby violating Section 8(a)(3) and (1) ofthe Act.10.Layoff of Burl CoffeeBurl Coffee worked for Respondent from June 1953 until his layoff on November5, 1958, with the exception of the period January 1955 until April 1957.During1958 he served as a stockroom clerk in two stockrooms, one in the crane division,one in the truck body division, and also assisted in a shipping room in the cranedivision.On company records he was listed as being in the crane division as ofJune 1958.His name appeared on two blacklists, the one for the crane division andthe one for janitors, watchmen, and stockrooms which Way testified was filledin by Superintendent Ross.Both Foreman Frank Roberts and Superintendent Rossmarked Coffee "U."Coffee signed a union card about the middle of April 1958, attended about 10union meetings.Foreman Courier's interrogation of and threat to Coffee havebeen seen early in this report. In October Courter told Coffee to remove the badgeCoffee was wearing urging its readers to vote "No" on the right-to-vote issue.According to the credited testimony of Coffee, on November 5, 1958, SupervisorGeorge Brennaman told Coffee that he was being laid off as of the end of the dayby orders of President Way because of lack of work. In a conversation with MyronShoat, who was in charge of the shipping room in which Coffee was then working-which conversation presumably took place the same day-Shoat said as far as hecould see there was plenty of work there to keep the three clerks then working busy.In substance Brennaman testified that in view of certain circumstances which heoutlined he didn't need Coffee any more in his department.He admitted askingWay what he should do with the "extra" men in his department, Way replying thatif he didn't need them he would have to transfer them or lay them off. Brennamanlaid off Coffee without looking for another spot for him.According to Brennamanhe knew some time in advance that he would run out of work for Coffee.Respond-ent hired two stockroom assistants, who obviously were hired to do work within thecompetence of Coffee-Raymond Smith on November 3, 1958, and Andrew Bryanton November 11, 1958.As from the blacklist President Way knew, and as, in addition, SuperintendentRoss, Foreman Frank Roberts, and Foreman Courter knew that Coffee was in favorof the Union-and as Coffee's layoff was ordered by President Way who was stronglymotivated to rid himself of the union sympathizers among the employees-I find onthe entire record that lack of work was but a pretext and that the real reason forthe selection for layoff of Burl Coffee was his actual or suspected union activitiesand sympathies and in order to discourage further membership or activity in theUnion and to prevent the Union from seeking or winning another election, Respondentthereby violating Section 8(a) (3) and (1) of the Act.11.Layoff of John OttJohn Ott worked for Respondent in the blower department under GeorgeBrenna-man.from July 10, 1957, until his layoff December 5, 1958.He was a sheet metalworker and machine operator.He also did some assembly work and welded "framesand things" that were used to store parts. Several timesBrennamantold him whata good workerhe was.Ott signeda unioncard about August 1 and attended two or threemeetings.About the first week in September one day when Ott was inBrennaman'soffice onbusiness,Brennamanbrought up the subject of the UnionHe told Ott he did notsee why people wanted the Union in there, and "told me what a good place it wasto work and what we would have in a few years, profit-sharing bonuses.He saidanybody that was for a union just was not Christian." 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrennaman,who because of his convenient loss of memory at times did not impressme as a credible witness, had almost no memory as to how he marked Way's black-list.Of the nine employees on the list for the blower and fan division,Brennamanchecked the names of seven but put no marks against the names of two others, oneof whom was John Ott. On Way's tally seven were marked for the Company andtwo for the Union, from which it follows that Way considered Ott to be sympatheticto the Union.Brennaman admitted that because of his associations he suspectedthat Ott was a member of the Union.On December 2, 1958, Brennaman called Ott into his office and told him thatOtt was to be laid off as of December 5, Friday night, and told him further thatBrennaman had told President Way that Way was getting rid of one of his topproducers and that Way had replied that it did not make any difference to Way, thatOtt had to go.During that week Ott was working on the assembly line assemblingblowers.At this time a new employee, Camdon Snyder, who had been employedNovember 25, 1958, was also working on .the assembly line, as was also one PaulSabins, Jr., who was employed December 1, 1958, the day before Brennaman toldOtt he was being laid off. Brennaman admitted that Ott was capable of doing thework that Sabins was doing during Ott's last week of employment, and which Sabinscontinued performing immediately after Ott's "layoff."Ott testified that his ownwelding skill was sufficient for him to perform the work that Sabins was doing.According to the credited testimony of John Ott, about 2 weeks later Ott went outto the plant and saw a new employee who had been hired 2 or 3 monthe before,performing Ott's operation.Brennaman's testimony suggested that shortly before Ott's layoff Brennaman hadasked him if he wanted to learn to perform operations other than his own and thatOtt had refused.The fact is that during his latter days Ott performed some newfunctions. In any case it is clear that prior to laying him off Brennaman never gaveOtt the choice of either learning some new operations in the department or beinglaid off.Nor is there any doubt thatBrennamanregarded Ott highly as a workerand would have retained him but for the union factor. Brennaman admitted dis-cussing Ott with Way and admitted that Way told Brennaman that if he did not needOtt in his department he should lay him off.Upon the above considerations and the entire record in the case considered as awhole I believe and find that the alleged reason for the layoff of Ott-lack of work-was a mere pretext and that the real reason for the layoff of Ott was his actualand suspected union activities and sympathies,in order to discourage further mem-bership and activity in the Union, and in order to prevent the Union from seekingor winning another election,Respondent thereby violating Section 8(a)(3) and (1)of the Act.12.Layoff of Byrd WolfeByrd Wolfe,aged 162, served Respondent as a janitor from when he was hired inOctober 1955 by George Brennaman until he was "laid off" by Brennaman on June27, 1958.According to the credited testimony of Wolfe and Frank Donley, a representativeof the Union,on June 17, 1958, as Wolfe was talking on his own front porch withDonley and employeeLewisDurst,Supervisor George Brennaman drove by in anautomobile and waved, Wolfe waving back.On that occasion Wolfe signed a unionauthorization card.On April 22, 1958, Frank Donley had first passed out handbillsat the gates of the plant.On at least one occasion when Donley was passing outhandbills he passed one to Brennaman.Brennaman testified that he had receivedhandbills at the gate an estimated 8 or 10 times,that the man"would naturally passit to me and maybe I would kid him a bit."Although in testifying Brennamandenied knowing the identity of Frank Donley,who was sitting in the hearing roomat the counsel table, Brennaman did not recall,but did not deny, ever seeing Donleypass out handbills or ever kidding with Donley.On the above evidence and on theentire record I find that on June 17, when Brennaman saw Donley and Durst onWolfe's porch,he knew that Donley was the man, or one of the men, who had pre-viously passed out union leaflets at the gates of the Company.Brennaman admitted that he became aware of the union organizational drive inMay or June 1958. Asked if he received any instructions from any person concern-ing the organizational drive Brennaman replied that he had not."We naturallyconferred.I was in a supervisory position and I naturally conferred regarding thesethings. . . . With Mr. Way, of course management..We naturally discussed it.I don't know what you refer to as instructions there, but we discussed the procedureand he was naturally interested in who might be for the Union or who might notbe."The Saturday before the September 30 election Brennaman summoned CharlesT. Martin to his office and cautioned him about being away from his machine in the UNITED STATES AIR CONDITIONING CORPORATION153fabricationdepartment,over whichBrennamanhad no direct authority and possibly,at this time, no authorityat all.Inthe course of his conversationBrennaman toldMartin that he hadbeen wantingto talk to him about "this other trouble."Martinreplied thatifBrennamanreferred to the Union, Martin did not believe that therewas going to be any trouble, that he believed Way would go along with the menand that everything would work out all right.Brennamanreplied that he knewWay better than Martin did, and that the fellows who vote for the Union were goingto be surprised because Way wouldnot signa union contract, especially one witha seniority clause.From the testimony in that paragraph I conclude that Brennamanlearned what he couldconcerningwhich employees were having anything at all to dowith the Union and discussed his knowledge on that subject with Way, includinghis havingseenthe union representative on Byrd Wolfe's front porch.On June 27 Wolfe was laid off by GeorgeBrennaman,who said that Way hadtold him to lay off thenight men.Brennaman told him he did not know whetheror not he would even be called back. "Lack of work" was carried on the books ofthe Company as the reason for the severance of Wolfe.Wolfe was then working from 2 p.m. until about 11 p.m. Insofar as the recordshows he was the only one on the night shift.Although in servering Wolfe,Brennamangave him noreasonfor the severanceother than that Way had ordered it, Respondent's defense is that Wolfe was laidoff because of economic necessity, a position which, on the entire record, I find wasnot sustained.Wolfe was allegedly selected for layoff because at some time inthe past-the period ending in June 1957-he had failed to perform a portion ofhis duties, cleaning machines in the machine shop, in a satisfactory manner.At thattime, June 1957, he was taken off those duties, was not discharged for his short-comings, and was continued in his other janitorial duties, which included cleaningup and sweeping up in different parts of the large building which housed the machineshop, the crane division, and the blower department, and, in cold weather, firingpot-bellied stoves to warm the employees.A list of employees as of June 1, 1958,lists four janitors in the crane division, who took care of the entire building.Twoof these four, who were retained when Wolfe was laid off, had been hired late in1957,Wolfe's employment dating back to October 1955, some 2 years before.Although Wolfe was merely "laid off" Brennaman testified that he would not rehirehim, so that in fact Wolfe's severance was a discharge.Upon the above evidence and the entire record considered as a whole, I findthatWolfe was discharged because of his actual or suspected union membership orsympathy in order to discourage further membership and activity in the Union,Respondent thereby violatingSection 8(a)(3) and (1) of the Act.13.The alleged discrimination against Alva RoarAlva Roard had worked for Respondent for some 10 years and was still employedat the time of the hearing.He does the electric welding on truck tops, working witha group of five employees, each of whom performs one or more functions in con-structing the top.Roar's is the first operation.Using four pieces of metal whichcome to him cut tosizehe forms themon a pressand then welds the four piecestogether.Roarsigned a unioncard,signedsix or eight employees into the Union, attendedsix or eight union meetings in Delaware, and, together with Charles T. Martin,served as an observer at the September 30 election.The complaint alleges that on or about January 14, 1959, and thereafterRespondent discriminatorily reduced Roar'shoursof work becauseof his unionactivities.Roar's own testimony was uncertain and vagueas towhen or whetherhe wasdiscriminated against.He thought he was discriminatedagainst when onseveraloccasionshe would haveno steelto work and when he would ask Sealywhat he should do Sealy would tell him to go home and Sealy wouldcall himback soon, which Sealy would do in 2 or 3 days. Roar contended that while hewas off,sometimesother employeesin the groupwould do his work-this happening,accordingto Roar, two or threetimes in aroundDecember, January, and March.Roar thoughtthe discrimination began in lateNovember.Analysis of hours worked bythe five men in this group revealsthat nearly everyweek from September30, 1957,untilMarch28, 1959, Roar worked fewer hoursthan the other four employees,and that on a comparativebasis with the comparableperiod the yearbefore, Roar workedeven fewerhoursthan the others during theperiod from November 24, 1958, through February 9, 1959.The General CounselcontendedthatRoar'scomparatively fewer hours than the others during theNovember to Februaryperiod was attributable to Foreman Sealy's discriminationagainst him in the assignmentof work. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to the credited testimony of Foreman Sealy, a credible witness, during1957 and 1958, Roar wanted time off from the plant in order to do work at hisnew home. Sealy credibly testified further that when they started workingSaturdays in the early part of 1959 Sealy gave Roar and all employees the choiceon Fridays of coming in to work Saturday mornings or not coming, and on anumber ofoccasionsRoar chose not to.Roar admitted that three or four timesSealy gave him an opportunity to work Saturdaymorningsand he did not accept,figuring that there was not enough work for him to make an hourly wage out of it.Roar was paid on a piece-rate basis, but sometimes on a much lower hourly ratebasis.Roar performed the first function in the group and the nature of his workwas such that he could stockpile his work somewhat and thereby get ahead of theothers.On some occasions if Roar left unfinished work on his fixture Friday nightand then did not come in Saturday, Sealy would have some of the other men finishthe work that Roar had started.At the hearing, Roar cited this as discriminationagainst himself.On Way's blacklist, of the five men in the group, three, Roar and two others,were marked "U" and the other two were marked "A."Thus the alleged discrimina-tionagainst Roar by giving the others more work than him, served to discriminate,if such it was, in favor of two otherunion menas well as two other antiunion men.When Sealy went through the list of his employees who were invited to theChristmas party, 1958, he noticed that Roar's namewas missing.He mentioned thisfact to Harry Hupp, who worked in the Company's office, and who replied that theinvitations came from Mr. Way.Sealy testified that he let it go at that, figuring thatitwas for Way to determine who should receive the invitations, since Way wasgiving the party.The fact that Sealy spoke to Hupp indicated that Sealy wasconcerned that Roar not be overlooked and that he receive an invitation. Sealywould not have spoken to Hupp as he did had he been motivated by a desire todiscriminate in any way against Roar because of Roar's union activities.By thisaction Sealy revealed, rather, a motive to prevent Roar from being discriminatedagainst.There is no evidence that President Way had anything to do with the allegeddiscrimination against Roar.Sealy credibly testified that Roar never complained to him that he was beingdiscriminated against prior to the filing of the charge naming Roar as a discriminatee.Upon the above considerations and all the testimony relating to this situation, andupon the entire record considered as a whole, I find that the General Counsel hasnot proved the alleged unlawful discrimination against Roar.Accordingly I shallrecommend that the complaint be dismissed as to Roar.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent's activities, set forth in section III, above, occurring in connection withRespondent's operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in the unfair labor practices set forthabove, I recommend that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.Respondent having discharged or unlawfully laid off Charles T. Martin, DanielWells, Dwight Andrews, Lowell Bell, Russell Hickson, Jessie Randall Berry, ElwinGale, Alpheas Jordan, Cathie Parker, Harold Bauder, Ronald Bell, Vollie HarrisonMaggard, Bozo Petrovic, Gary Bell, Bernard Scribner, James Gentry, EdwardHeineman,Lloyd Huddlestun, Warren Thomas, Burl Coffee, John Ott, and ByrdWolfe, and having unlawfully failed to rehire or recall Roger Shoaf and RobertDailey, because of their actual or suspectedunionor concerted activities, and nothaving offered them reinstatement or recalled them, I recommend that Respondentoffer to each of them immediate and full reinstatement to his former or a substan-tially equivalent position 10 without prejudice to his seniority and other rights andprivileges and make each whole for any loss of pay he may have suffered by reasonof the discrimination against him, by payment to each of them of a sum of moneyequal to that which he normally would have earned as wages from the date of hisdischarge (as found above, and repeated in the footnote, all dates being in 195810The Chase National Bank of the City of New York, San Juan, Puerto Rico, Branch,65 NLRB 827. In the case of Roger Shoaf I recommend that Respondent restore him tohis former job as an assembler in the crane division. UNITED STATES AIR CONDITIONING CORPORATION155except as otherwise noted) 11 the dates of the discrimination against them to thedate when, pursuant to the recommendations herein contained, Respondent shall offerthem reinstatement,12 less the net earnings of each during said period(CrossettLumber Company,8 NLRB 440, 497-498), said backpay to be computed on a quar-terly basis in the manner established by the Board in F.W. Woolworth Company,90NLRB 289. As provided in theWoolworthcase, I recommend further that Re-spondent make available to the Board on request payroll and other records, in orderto facilitate the checking of the amount of backpay due.The violations of the Act committed by the Respondent are persuasively related toother unfair labor practices proscribed by the Act, and the danger of their com-mission in the future is to be anticipated from the Respondent's conduct in thepast.The preventive purposes of the Act will be thwarted unless the order is coex-tensive with the threat. In order, therefore, to make more effective the interde-pendent guarantees of Section 7, to prevent a recurrence of unfair labor practices,and thereby minimize industrial strife which burdens and obstructs commerce, andthus effectuate the policies of the Act, I shall recommend that Respondent beordered to cease and desist from infringing in any manner upon the rights guaranteedin Section 7 of the Act.During the period between the signing of the stipulation for certification uponconsent election on September 10 1958, and the holding of the election on Septem-ber 30, 1958, by threatening empfoyees with reprisals if the Union won the election,by interrogating employees concerning their union activities and sympathies, and bydiscriminatorily discharging Gary Bell, Respondent interfered with the election andso coerced the voters in the election as to prevent a free choice of ballot.Underthe circumstances I shall recommend that the Board set aside the election andhold a new election at a suitable time after the effects of the unfair labor practiceshave been dissipated.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The United States Air Conditioning Corporation is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. International Union, United Automobile, Aircraft and Agricultural ImplementWorkers of America, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.By interrogating and threatening employees concerning their union activitiesand sympathies, and by other acts, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.By discriminating in regard to the hire and tenure of employment of CharlesT.Martin, Daniel Wells, Dwight Andrews, Lowell Bell, Russell Hickson, JessieRandall Berry, Elwin Gale, Alpheas Jordan, Cathie Parker, Roger Shoaf, RobertDailey, Harold Bauder, Ronald Bell, Volhe Harrison Maggard, Bozo Petrovic, GaryBell,Bernard Scribner, James Gentry, Edward Heineman, Lloyd Huddlestun,Warren Thomas, Burl Coffee, John Ott, and Byrd Wolfe, thereby discouragingmembership in the labor organization named in paragraph 2, above, Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(3) and(1) of the Act.5.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the Act.6.Because of Respondent's interference with and coercion of the voters in theelection of September 30, 1958, thereby depriving voters of a free choice in theelection, the election should be set aside.[Recommendations omitted from publication.]"Martin, October 24; Wells, November 5; Andrews June 20; Lowell Bell, June 20;Hickson, June 20, Berry, December I, Gale, December 1; Jordan, December 1 ; Parker,December 1 ; Bauder, October 10; Ronald Bell, October 10; Maggard, October 10;Petrovic, October 10 ; Gary Bell, September 16 ; Scribner, October 13 ; Gentry, October 17 ;Heineman,October 17; Thomas, December 12, Coffee, November 5; Ott, December 5;Wolfe, June 27. In the case of Robert Dailey backpay should begin as of January 12,1959, the date Respondent hired another employee instead of Dailey. In the case ofRoger Shoaf, backpay should begin October 28, the date Respondent failed to hire orrehire orrecall him.In the case of Huddlestun backpay shouldcommenceFebruary 1,1959,the date hewas releasedby his doctor as fit to return to work.19To December 28, 1958, in the case of Edward Heineman, the date ofHeineman'sdeath.Anymoney due Heinemanshould be paid to his personal representative.